 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
by and among
ORIGEN FINANCIAL, INC.,
ORIGEN SERVICING, INC.,
ORIGEN FINANCIAL, L.L.C.
and
GREEN TREE SERVICING LLC
Dated as of April 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I. DEFINITIONS
       
 
       
1.1. Defined Terms
    2  
1.2. Construction
    2  
 
       
ARTICLE II. PURCHASE AND SALE
    17  
 
       
2.1. Purchase and Sale
    17  
2.2. Excluded Assets
    17  
2.3. Appointment and Assumption Agreements; Liabilities
    18  
2.4. Security Interest
    20  
 
       
ARTICLE III. PURCHASE PRICE
    20  
 
       
3.1. Purchase Price
    20  
3.2. Purchase Price Adjustments
    20  
3.3. Allocation of Purchase Price
    22  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF the Seller Parties
    22  
 
       
4.1. The Seller Parties’ Representations and Warranties
    22  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER
    28  
 
       
5.1. Buyer Representations and Warranties
    28  
 
       
ARTICLE VI. ADDITIONAL COVENANTS AND FURTHER ASSURANCES
    30  
 
       
6.1. Certain Covenants of Seller Parties
    30  
6.2. Certain Covenants of Buyer
    35  
6.3. Post-Closing Servicing; Obligor Notices
    37  
6.4. Post Closing Data Files
    38  
6.5. Further Assurances
    38  
6.6. Further Actions
    38  
6.7. Transaction Costs; Taxes
    39  
6.8. Employment Matters
    39  
6.9. Certain Litigation Matters
    40  
6.10. Confidentiality
    40  
6.11. Certain Lease Apportionments
    41  
6.12. Fort Worth Real Property
    41  
6.13. Servicing of Third Party Accounts
    41  
6.14. Servicing of MH Accounts
    42  
6.15. Optional Redemption
    42  
6.16. Performance by Sellers
    43  
6.17. Delivery of Certain Information
    43  
6.18. Mitigation of Losses
    43  
6.19. Termination of Servicing
    43  
6.20. Reserve Accounts
    44  
6.21. Required Liquidity Maintenance
    44  
6.22. Access to Fort Worth Real Property
    46  

 



--------------------------------------------------------------------------------



 



         
ARTICLE VII. CONDITIONS TO OBLIGATIONS OF BUYER
    46  
 
       
7.1. Conditions
    46  
 
       
ARTICLE VIII. CONDITIONS TO OBLIGATIONS OF SELLER PARTIES
    47  
 
       
8.1. Conditions
    47  
 
       
ARTICLE IX. CLOSING
    48  
 
       
9.1. Time and Place
    48  
9.2. Deliveries by Seller Parties
    48  
9.3. Deliveries by Buyer
    50  
 
       
ARTICLE X. INDEMNIFICATION
    50  
 
       
10.1. Survival
    50  
10.2. Indemnification
    51  
10.3. Exclusive Remedy
    54    
ARTICLE XI. TERMINATION
    54  
 
       
11.1. Termination
    54  
11.2. Effect of Termination
    55  
 
       
ARTICLE XII. NOTICES
    56  
 
       
12.1. Notices
    56  
 
       
ARTICLE XIII. GENERAL
    57  
 
       
13.1. Entire Agreement
    57  
13.2. Publicity
    57  
13.3. Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process
    58  
13.4. Waiver of Jury Trial
    58  
13.5. Amendment; Waiver; Consent
    58  
13.6. Successors and Assigns; No Third-Party Beneficiaries
    59  
13.7. Severability
    59  
13.8. Headings and Captions
    59  
13.9. Absence of Presumption
    60  
13.10. Counterparts; Facsimile
    60  

- ii -  



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
EXHIBITS:
Exhibits A-1, A-2, A-3, A-4, A-5 and A-6 — Forms of Servicer Appointment and
Assumption Agreement
Exhibit B — Assignment and Assumption Agreement
Exhibit C — Form of Assignment of Leases
Exhibit D — Form of Bill of Sale
Exhibit E — Form of Effective Notice
Exhibit F — Form of Power of Attorney
Exhibit G — Form of Transitional Services Agreement
Exhibits H-1, H-2 and H-3 — Forms of Legal Opinions
Exhibit I — Form of Whole Loan Servicing Agreement
SCHEDULES:
Schedule I — Closing Date File
Schedule II — Certain Excluded Assets
Schedule III — Certain Fort Worth Assets
Schedule IV — Certain Platform Assets
Schedule V — Non-Third Party Servicing Agreements
Schedule VI — Subject Employees
Schedule VII — Third Party Fee Schedule
Schedule VIII — Third Party Servicing Agreements
Schedule 3.1(b) — Baseline Purchase Price Calculation
Schedule 3.1(c) — Seller Wire Instructions
Schedule 3.3 — Purchase Price Allocation
Schedule 4.1(c)(ii) — No Consent
Schedule 4.1(c)(iii) — No Violation
Schedule 4.1(d) — Litigation
Schedule 4.1(e) — Brokers and Finders
Schedule 4.1(f) — Servicing Agreement
Schedule 4.1(g) — Conveyed Property
Schedule 4.1(h)(i) — Servicing Fees Payable
Schedule 4.1(h)(ii) — Force-Placed Premium
Schedule 4.1(h)(iii) — Servicing Advance
Schedule 4.1(k) — Data File Disclosure
Schedule 4.1(m) — Assigned Leases
Schedule 4.1(o)(i) — Employee Benefits; Employment Matters
Schedule 4.1(t) — Liens
Schedule 6.1(e) — Voluntary Hazard Insurance Policies
Schedule 6.1(h) — Management or Key Employees of Buyer
Schedule 6.17(a) — Reported Data
Schedule 6.17(c) — Monthly Servicing Data to be Posted by Buyer

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          ASSET PURCHASE AGREEMENT, dated as of April 30, 2008, by and among
Origen Financial, Inc., a Delaware corporation (“Parent”), Origen Servicing,
Inc., a Delaware corporation and a wholly owned indirect subsidiary of Parent
(“OSI”), Origen Financial L.L.C., a Delaware limited liability company and a
wholly owned direct subsidiary of Parent (“OFLLC” and, together with OSI,
“Sellers”), and Green Tree Servicing LLC, a Delaware limited liability company
(“Buyer”). Except as otherwise provided herein, terms used in this Agreement
shall have the respective meanings ascribed to them in Section 1.1 hereof.
W I T N E S S E T H:
          WHEREAS, each Seller is currently a Servicing Party under one or more
of the Servicing Agreements;
          WHEREAS, each Seller desires to resign as Servicing Party (as
applicable) under the Servicing Agreements to which it is a party and, in
connection with such resignation, to propose the Buyer or one or more of its
Affiliates as Servicing Parties under the Servicing Agreements and to sell and
assign to Buyer or its Affiliates (i) the right to receive reimbursement for
certain advances made by such Seller, and certain insurance premiums paid by
such Seller, in the performance of its duties as Servicing Party under the
Servicing Agreements, (ii) certain rights under the Fort Worth Lease, (iii) the
Fort Worth Assets and (iv) the Platform Assets;
          WHEREAS, concurrently with Sellers’ resignations as Servicing Parties
under the Servicing Agreements, Buyer desires to have the Trustee appoint it or
its Affiliates as Servicing Parties under each Servicing Agreement and, in
connection with such appointment on the terms and conditions set forth herein,
Buyer is willing to (i) assume all responsibilities, duties, liabilities and
obligations of the Servicing Parties under the Servicing Agreements on and after
the Closing Date and to succeed to all rights in connection therewith,
(ii) purchase from such Seller the payment and reimbursement rights described
above, (iii) acquire certain rights and assume certain obligations under the
Fort Worth Lease, (iv) acquire the Fort Worth Assets and (iv) acquire the
Platform Assets;
          WHEREAS, Sellers’ resignations as Servicing Parties, and Buyer’s
appointment as Servicing Party, under the Servicing Agreements are subject to
the satisfaction of certain conditions, as set forth below in this Agreement;
          WHEREAS, the sale and assignment from Sellers to Buyer or its
Affiliates as provided herein of the payment and reimbursement rights described
above are subject to the satisfaction of certain conditions, as set forth below
in this Agreement; and
          WHEREAS, concurrently with the execution and delivery of this
Agreement and as a condition to the willingness of Buyer to enter into this
Agreement, certain holders of capital stock of Parent are entering into the
Voting Agreement with a Buyer Party, pursuant to which, among other things, such
holders will agree to vote all of their shares of capital stock of Parent in
favor of adopting and approving this Agreement and the transactions contemplated
hereby;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing premises and of the
mutual covenants and agreements hereinafter contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, hereby
agree as follows:
ARTICLE I.
DEFINITIONS
     1.1. Defined Terms. All capitalized terms used but not defined herein shall
have the respective meanings set forth in the applicable Servicing Agreements as
in effect on the date hereof and the following defined terms from the applicable
Servicing Agreements shall be incorporated herein by reference: “Contract,”
“Contract Documents,” “Hazard Insurance Policy,” “Mortgage Loan,” “Mortgage Loan
Documents,” “Mortgagor” and “Obligor.” Whenever used herein, the following words
and phrases, unless the context otherwise requires, will have the following
meanings:
          “2007 Loan Agreement” shall have the meaning set forth in the
definition of Secured Indebtedness herein.
          “Action” means any claim, action, cause of action, suit, proceeding,
arbitral action, arbitration, governmental inquiry, criminal prosecution,
hearing, investigation, regulatory exam, consent order or litigation.
          “Affiliate” means, as to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” or
“controlled” have meanings correlative to the foregoing.
          “Agreement” means this Asset Purchase Agreement (together with all
exhibits and schedules attached or delivered pursuant hereto), as amended,
modified, supplemented, waived or restated from time to time in accordance with
its terms.
          “Allocable Share” means, with respect to each Seller, a fraction
computed as follows: (a) the numerator equals the aggregate percentage of unpaid
principal balance, as of the Closing Date, for which such Seller has the right
to act as Servicer (as distinct from Subservicer or Back-Up Servicer)
immediately prior to the Closing Date; and (b) the denominator equals the
aggregate amount of the unpaid principal balance, as of the Closing Date, of all
Serviced Accounts.
          “Appointment and Assumption Agreement” means an agreement,
substantially in the form attached hereto as Exhibit A-1, A-2, A-3 A-4, A-5 and
A-6, to be executed by the Trustee or, in the case of the Third Party Servicing
Agreements, the Owner, Buyer, the applicable Seller, and other parties, with
respect to the Servicing Agreement of each Series, with any additional
provisions reasonably requested by the Trustee that do not adversely affect the
rights or obligations of such Seller (as reasonably determined by Parent) or of
any Buyer Party

- 2 -



--------------------------------------------------------------------------------



 



(as reasonably determined by Buyer) or the economic terms of the transactions
contemplated by this Agreement as reasonably determined by each of Parent and
Buyer.
          “Assigned Leases” means, collectively, the Fort Worth Lease, the Fort
Worth Sublease and the Temporary Use and Occupancy Agreements.
          “Assignment and Assumption Agreement” means an Assignment and
Assumption Agreement with respect to the Shared Services Agreement,
substantially in the form attached as Exhibit B hereto.
          “Assignment of Leases” means an Assignment and Assumption of Lease
with respect to the Assigned Leases, substantially in the form attached as
Exhibit C hereto.
          “Assumed Liabilities” shall have the meaning set forth in
Section 2.3(b) hereof.
          “Baseline Purchase Price” shall have the meaning set forth in
Section 3.1(b) hereof.
          “Bill of Sale” means a bill of sale, substantially in the form
attached as Exhibit D hereto.
          “Borrower” means an Obligor or a Mortgagor.
          “Business Day” means any day other than Saturday or Sunday or other
day on which commercial banking institutions located in the State of New York
are authorized or obligated to be closed under the Laws of the State of New
York.
          “Buyer” shall have the meaning set forth in the preamble of this
Agreement.
          “Buyer Indemnitees” shall have the meaning set forth in
Section 10.2(a)(i) hereof.
          “Buyer Parties” means Buyer and its Affiliates.
          “Cap” shall have the meaning set forth in Section 10.2(a)(ii) hereof.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Equivalents” means, as at any date of determination;
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from

- 3 -



--------------------------------------------------------------------------------



 



Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the Laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.
          “Closing” shall have the meaning set forth in Section 9.1 hereof.
          “Closing Data File” means, for each Series, each data file set forth
on Schedule I hereto in a text format.
          “Closing Date” shall have the meaning set forth in Section 9.1 hereof.
          “Closing Date Purchase Price” shall have the meaning set forth in
Section 3.2(b)(i) hereof.
          “Closing Date Purchase Price Schedule” shall have the meaning set
forth in Section 3.2(b)(i) hereof.
          “Closing Documents” means, collectively, this Agreement, the Bill of
Sale, the Appointment and Assumption Agreements, the Assignment of Leases, the
Transitional Services Agreement, the Voting Agreement, the Assignment and
Assumption Agreement, the Whole Loan Servicing Agreement and any other contract,
certificate or consent to be executed and/or delivered by any Seller Party or a
Buyer Party at the Closing pursuant to this Agreement.
          “Closing Due Period” means, for each Series, the Due Period identified
in the Effective Notice (as defined in the applicable Appointment and Assumption
Agreement) delivered in connection with the Appointment and Assumption Agreement
for such Series.
          “Code” means the United States Internal Revenue Code of 1986.
          “Competing Transaction” shall have the meaning ascribed to such term
in Section 6.1(g)(i) hereof.
          “Compliance Certification” means, for any Series, any Exchange Act
Report, and Sarbanes-Oxley Certification, and any other certificate of
compliance with the requirements of the applicable Servicing Agreement required
to be prepared, executed or delivered by the applicable Servicing Party with
respect to such Series under the terms of such Servicing Agreement.
          “Conveyed Property” means all of Sellers’ respective right, title and
interest in, to and under all of the following items: (a) the right to receive
payment of the Unreimbursed

- 4 -



--------------------------------------------------------------------------------



 



Servicing Advances for each Securitization Series; (b) the right to receive
payment of the Unreimbursed Force-Placed Premiums for each Securitization
Series; (c) the Shared Services Agreement; (d) the Assigned Leases; (e) the Fort
Worth Assets and (f) the Platform Assets. For the avoidance of doubt, Conveyed
Property shall not include any Excluded Assets.
          “Countryplace Series” means each of 2005-1 and 2007-1.
          “Data File” means each Closing Data File and Post Closing Data File.
          “Dealer Program” means any dealer incentive or rewards program
agreement between a manufactured housing dealer and any Seller Party existing on
the Closing Date; provided, however, that any Dealer Program existing on, but
terminated after, the Closing Date shall cease to be a “Dealer Program” for
purposes of this Agreement.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Dispute” shall have the meaning set forth in Section 10.2(d)(ii)
hereof.
          “Effective Notice” means the Effective Notice substantially in the
form of Exhibit E to each Appointment and Assumption Agreement.
          “Employee” shall mean each individual who, as of the Closing Date, is
or was previously employed by any Seller Party or any of its Affiliates,
including in each case each such individual on leave of absence, maternity or
paternity leave, vacation, sick leave, short-term disability (but not long-term
disability), military leave, jury duty or bereavement leave.
          “Employee Benefit Plan” means, collectively, each “employee benefit
plan” (within the meaning ascribed to such term in Section 3(3) of ERISA) and
all other employee compensation plans, policies, programs, arrangements, funds,
customs, understandings and payroll practices, including each pension,
retirement, profit-sharing, 401(k), savings, employee stock ownership, stock
option, share purchase, stock appreciation rights, restricted stock, phantom
stock, stock bonus, retention, severance pay, termination pay, change in
control, vacation, holiday, sick pay, supplemental unemployment, salary
continuation, bonus, incentive, deferred compensation, executive compensation,
medical, vision, dental, life insurance, accident, disability, fringe benefit,
flexible spending account, cafeteria, or other similar plans, policies,
programs, arrangements, funds, customs, payroll practices or understandings for
the benefit of any current or former officer, employee, director, retiree, or
independent contractor or any spouse, dependent or beneficiary thereof whether
or not such Employee Benefit Plan is or is intended to be (a) arrived at through
collective bargaining or otherwise, (b) funded or unfunded, (c) covered or
qualified under the Code, ERISA or other applicable Law, (d) set forth in an
employment agreement or consulting agreement, or (e) written or oral.
          “Employee List” shall have the meaning ascribed to such term in
Section 4.1(o)(i) below.

- 5 -



--------------------------------------------------------------------------------



 



          “Employment Agreements” shall mean each employment agreement between
any Seller Party or any of its Affiliates and any Subject Employee.
          “Environmental Law” means any Law relating to or addressing (a) the
manufacture, transport, use, treatment, storage or disposal of a Hazardous
Substance, (b) a Release or threatened Release, or (c) the protection of human
health or the environment (including the indoor or outdoor environment, natural
resources, air, and surface or subsurface land or waters), including CERCLA,
RCRA, OSHA, and any similar state Laws.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is or at any relevant time was treated as a single employer
with any Seller Party within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
          “Estimated Purchase Price” shall have the meaning set forth in
Section 3.1(b) hereof.
          “Estimated Purchase Price Schedule” shall have the meaning set forth
in Section 3.2(a) hereof.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchange Act Report” means, with respect to any Series, any report
required to be delivered with respect to such Series under the Exchange Act and
which the applicable Servicing Agreement requires the applicable Servicing Party
to prepare, execute or deliver.
          “Excluded Assets” means any and all assets and property of any Seller
other than the Conveyed Property, including, without limitation, the assets and
property set forth on Schedule II. For the avoidance of doubt, Excluded Assets
shall include the Servicing Fee Payable Amount.
          “Excluded Liabilities” shall have the meaning set forth in
Section 2.3(b) hereof.
          “Facility Document” means any Servicing Agreement, Securitization
Program Document, agreement related to a Third Party Servicing Agreement or
agreement related to a Countryplace Series.
          “Finance Laws” means collectively, state usury Laws, state Laws
requiring licenses to engage in consumer lending and servicing, consumer finance
and servicing, retail installment contract financing and servicing, insurance
sales, mortgage lending and servicing and the other businesses of any Seller
Party or any of its Affiliates (including, without limitation, the making and
servicing of consumer loans and retail installment contracts that are secured by
manufactured housing), the Truth in Lending Act, the Real Estate Settlement
Procedures Act, the Home Mortgage Disclosure Act, the Consumer Credit Protection
Act, the Right to Financial Privacy Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Homeowners

- 6 -



--------------------------------------------------------------------------------



 



Ownership and Equity Protection Act, the Federal Trade Commission Act, the Fair
Debt Collection Practices Act and other Laws regulating lending and servicing.
          “Force-Placed Premium” means, with respect to any force-placed Hazard
Insurance Policy, the insurance premium charged or assessed to the account of
the related Borrower or the related Serviced Account on such Hazard Insurance
Policy.
          “Former Borrower” means any Borrower for which the related Serviced
Account has been repaid, charged-off, repurchased from a Trust or is otherwise
no longer being serviced by the Servicing Party as of January 1, 2008.
          “Fort Worth Assets” means all appurtenances, fixtures, equipment and
any and all other tangible property (personal or otherwise) owned by (and not
leased or licensed to) any Seller Party and located on the Fort Worth Real
Property (other than any Excluded Assets) or used in the servicing operations of
the Fort Worth Facility, including, without limitation, the assets and property
set forth on Schedule III hereto.
          “Fort Worth Facility” means the Seller Parties’ operations and
facilities located on the Fort Worth Real Property.
          “Fort Worth Lease” means that certain Lease Agreement, dated May 4,
2004, between Mercantile Partners, L.P. and OFLLC, as amended by that certain
First Amendment to Lease Agreement, dated December 3, 2004 between Mercantile
Partners, L.P. and OFLLC.
          “Fort Worth Real Property” means the real property located at 4250
North Freeway, Fort Worth, Texas and leased by OFLLC pursuant to the Fort Worth
Lease.
          “Fort Worth Sublease” means that certain Sublease, dated October 15,
2006, between OFLLC and Hometown America, L.L.C.
          “Forward Sale Agreement” means a forward sale agreement between Buyer
and a Trust Interest Holder executed in connection with a Holder Election and
providing for the forward sale by Buyer to the Trust Interest Holder of the
Redeemed Accounts. Each Forward Sale Agreement will provide that the Redeemed
Accounts conveyed thereunder will be serviced by Buyer under the terms and
conditions by which Buyer serviced such Redeemed Accounts while they were
subject to the Servicing Agreement of the related Redeemable Series.
          “Governmental Authority” means any state, federal, local or foreign
government or any agency, bureau, board, commission, court, department,
political subdivision, tribunal, arbitrator or any instrumentality of any state,
federal, local or foreign government.
          “Guaranty” means that certain Lease Guaranty Agreement, dated as of
May 3, 2004 by Parent with respect to the Fort Worth Lease.
          “Hazardous Substance” means any substance, material or waste that:
(i) is or may foreseeably be regulated by or defined by any Environmental Law,
including any material, substance or waste which is defined as a “hazardous
waste”, “hazardous material”, “hazardous substance”, “extremely hazardous
waste”, “restricted hazardous waste”, “contaminant”, “toxic

- 7 -



--------------------------------------------------------------------------------



 



waste”, or “toxic substance under any provision of Environmental Law, and
including petroleum, petroleum products, asbestos, presumed
asbestos-containing-material or asbestos-containing material, urea formaldehyde,
radioactive materials and polychlorinated biphenyls; or (ii) is any mold, fungi
or other microbial/microbiological contaminant or any other indoor air
contaminant that could reasonably be expected to result in injury to humans.
          “Holder Election” shall have the meaning set forth in Section 6.15(b)
hereof.
          “Indemnitee” shall have the meaning set forth in Section 10.2(c)(i)
hereof.
          “Indemnitor” shall have the meaning set forth in Section 10.2(c)(i)
hereof.
          “Independent Accountant” shall have the meaning set forth in
Section 3.2(b)(ii) hereof.
          “IRS” means the Internal Revenue Service of the United States or any
successor Governmental Authority.
          “knowledge” means, as to any Seller Party, the knowledge, after due
inquiry, of any of Ronald Klein, J. Peter Scherer, W. Anderson Geater, Jr., Mark
Landschulz, Paul Galaspie, Brett Thomas or Donald Brewster.
          “Law” means any law, statute, rule, regulation, ordinance and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Authority.
          “Liabilities” means all indebtedness, obligations and other
liabilities (or contingencies that have not yet become liabilities) of a Person
(whether absolute, accrued, matured, contingent (or based upon any contingency),
known or unknown, fixed or otherwise, or whether due or to become due),
including without limitation, any fines, penalties, judgments, awards or
settlements respecting any judicial, administrative or arbitration proceedings
or any damages, losses, claims or demands with respect to any Law.
          “Lien” means any lien, security interest, pledge, mortgage, claim,
option, charge or other encumbrance or restriction of any kind, including
restrictions on use, transfer, receipt of income or other exercise of any other
attribute of ownership.
          “Loan Agreement” shall have the meaning set forth in the definition of
Secured Indebtedness herein.
          “Loan Collateral” means, with respect to any Asset, any real or
personal property securing the related Borrower’s obligations with respect to
such Asset.
          “Loan Documents” means Contract Documents or Mortgage Loan Documents,
as the case may be.
          “Losses” shall have the meaning set forth in Section 10.2(a)(i)
hereof.

- 8 -



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means any effect or change that is
materially adverse to (a) the Conveyed Property and the Assumed Liabilities,
taken as a whole, or the occurrence or existence of any circumstances which
would be reasonably likely to result in such a material adverse change or
effect, (b) the ability of any Seller to perform and comply with its obligations
under this Agreement and the other Closing Documents to which it is or will be a
party, or (c) the ability of Buyer to be appointed as Servicing Party under the
Servicing Agreements in the manner contemplated by the Appointment and
Assumption Agreements and to perform and comply with its obligations under such
Servicing Agreements, except, in each case, for any such effect or change
resulting directly or indirectly from (i) the announcement of the transactions
contemplated by this Agreement, or (ii) regulatory changes except, in each case,
for such effects or changes impacting the Conveyed Property, Assumed Liabilities
or any Seller in a manner disproportionate to companies in businesses similar to
such Seller (as applicable).
          “Merit Series” means Merit 11, Merit 12 and Merit 13.
          “MH Account” means a Contract or a Mortgage Loan related to a
Securitization Series, as the context requires.
          “Minimum Liquidity Amount” means (a) $4,000,000 from the date hereof
until the first anniversary of the Closing Date, (b) $3,000,000 from the day
following the first anniversary of the Closing Date until the second anniversary
of the Closing Date and (c) $2,000,000 from the day following the second
anniversary of the Closing Date until the fourth anniversary of the Closing
Date.
          “Moody’s” means Moody’s Investor Services, Inc.
          “Notice of Disagreement” shall have the meaning set forth in
Section 3.2(b)(ii) hereof.
          “Offer Letter” means the letter agreement, dated March 10, 2008,
between Parent and Buyer, as executed by Parent on March 14, 2008.
          “OFLLC” shall have the meaning set forth in the preamble of this
Agreement.
          “Optional Prepayment” shall have the meaning set forth in
Section 6.21(b) hereof.
          “Optional Redemption Date” means, (a) for each Redeemable Series other
than 2001-A and 2002-A, the occurrence of the Payment Date (as defined in the
applicable Servicing Agreement) described in Section 3.17 of the related
Servicing Agreement for such Redeemable Series that gives rise to the Servicer’s
Optional Redemption Right and (b) for each of 2001-A and 2002-A the date on
which the Servicer’s Optional Redemption Right under Section 8.05 of the
Servicing Agreement for each of 2001-A and 2002-A arises.
          “Optional Redemption Right” means the right of the Servicer to
exercise the redemption and purchase rights arising on an Optional Redemption
Date in accordance with the terms and conditions of the related Servicing
Agreement.

- 9 -



--------------------------------------------------------------------------------



 



          “Order” means any writ, judgment, decree (including consent decrees),
injunction or similar order issued, promulgated or entered by or with any
Governmental Authority of competent jurisdiction (in each such case whether
preliminary or final).
          “OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et. seq.
          “OSI” shall have the meaning set forth in the preamble of this
Agreement.
          “Parent” shall have the meaning set forth in the preamble of this
Agreement.
          “Permitted Refinancing Indebtedness” means any indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), any Secured
Indebtedness (or any previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that any such Refinanced indebtedness shall
have been made on an arms’-length basis and (i) (A) the amended indebtedness or
such Refinanced indebtedness, as the case may be, has a final maturity not
before April 8, 2012 and a longer or equal weighted average life than the
indebtedness being Refinanced and (B) such indebtedness is in an aggregate
principal amount not greater than the aggregate principal amount of the
indebtedness being amended or Refinanced plus the accrued interest required to
be paid thereon and reasonable fees and expenses associated therewith, (ii) the
covenants, events of default, prepayment events, collateral and other material
terms and conditions thereof (including any guarantees thereof) shall be, in the
aggregate, no less favorable to the obligor thereon or any of its Affiliates or
Buyer or any of its Affiliates than the terms and conditions of the indebtedness
being Refinanced, and (iii) the all-in cost of such indebtedness to the obligor
thereon and its Affiliates, including, without limitation, interest rate, fees,
penalties and discounts, is not greater than the interest rate provided for
under the indebtedness that is Refinanced.
          “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, limited liability partnership,
proprietorship, association, trust, union, instrumentality, entity, enterprise,
authority or business organization.
          “Platform Assets” means, to the extent owned exclusively by a Seller
or Sellers, all goodwill associated with any Sellers’ role as a Servicing Party,
including, without limitation, the software applications described on
Schedule IV hereto, know-how and servicing policies and procedures.
          “Platform Assets Purchase Price” means $1.00, representing the
aggregate purchase price for all of the Platform Assets.
          “Post Closing Data File” means, for each Series, each data file set
forth on Schedule I hereto, in text format or such other format or medium that
is mutually agreeable to Buyer and Parent, with such data being as of 11:59 p.m.
(New York time) on the day immediately preceding the Closing Date.
          “Power of Attorney” means for each Series, a power of attorney
substantially in the form of Exhibit F.

- 10 -



--------------------------------------------------------------------------------



 



          “Proxy Statement” shall have the meaning set forth in
Section 6.1(l)(i) hereof.
          “Purchase Price” means an amount equal to the sum of: (a) an amount
equal to 84.2% of the aggregate amount of the Unreimbursed Servicing Advances
(other than any Unreimbursed Servicing Advances under or with respect to any
Series that is not a Securitization Series); (b) an amount equal to 84.2% of the
aggregate amount of the Unreimbursed Force-Placed Premiums (other than any
Unreimbursed Force-Placed Premiums under or with respect to any Series that is
not a Securitization Series); (c) an amount equal to 2.04% of the aggregate
amount of the unpaid principal balance, as of the Closing Date, of all Serviced
Accounts (other than any unpaid principal balance under or with respect to any
Countryplace Series); and (d) the Platform Assets Purchase Price.
          “Purchase Price Increase” shall have the meaning set forth in
Section 3.2(b)(iii) hereof.
          “Purchase Price Reduction” shall have the meaning set forth in
Section 3.2(b)(iii) hereof.
          “Rating Agency Affirmation Letter” means, as to each Series, a letter
from each related Rating Agency and addressed to the Trustee, to the effect that
none of (a) any Seller’s resignation as Servicing Party under the related
Servicing Agreement or (b) Buyer’s or its Affiliate’s appointment as Servicing
Party thereunder will, in and of itself, result in a downgrading of the rating
of any securities of such Series that have been rated by such Rating Agency.
          “RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq.
          “reasonable efforts” means, when used with respect to any party, the
reasonable efforts of a party without the requirement that such party incur any
unforeseen or unreasonable out-of-pocket expenses, incur any other unforeseen
burden, or commence or pursue litigation in any action, suit or proceeding,
whether administrative, civil, criminal or otherwise.
          “Recommendation Change” shall have the meaning ascribed to such term
in Section 6.1(g)(ii) hereof.
          “Redeemable Series” means each of 2001-A, 2002-A, 2004-A, 2004-B,
2005-A, 2005-B, 2006-A, 2007-A and 2007-B.
          “Redeemed Accounts” shall have the meaning set forth in
Section 6.15(b) hereof.
          “Redemption Declination” shall have the meaning set forth in
Section 6.15(b) hereof.
          “Redemption Price” means (a) for each Redeemable Series other than
2001-A and 2002-A, the “Redemption Price” as defined in the Servicing Agreement
for such Redeemable Series and (b) for each of 2001-A and 2002-A the “Minimum
Purchase Price” as defined in Section 8.05 of the Servicing Agreement for such
Redeemable Series.

- 11 -



--------------------------------------------------------------------------------



 



          “Refinance” shall have the meaning set forth in the definition of
Permitted Refinancing Indebtedness herein.
          “Release” means the presence, release, spill, emission, leaking,
emitting, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration of Hazardous Substances in or into the indoor or outdoor
environment, including the movement of Hazardous Substances through or in the
air, soil, surface water or groundwater.
          “Remittance Report” means (a) for any Securitization Series the
“Monthly Report” or “Monthly Remittance Report” as defined in the Servicing
Agreement for such Series and (b) for any Series related to a Third Party
Servicing Agreement, the monthly servicing report required to be delivered to
the Owner of such Series pursuant to the applicable Servicing Agreement.
          “Reported Data” shall have the meaning set forth in Section 6.17(a)
hereof.
          “Required Consents” shall have the meaning set forth in Section 7.1(g)
hereof.
          “Sales Agreement” means, with respect to any Series, the related
sales, deposit, transfer or contribution agreement pursuant to which Contracts
and/or Mortgage Loans are conveyed to the related purchaser for inclusion in a
Securitization Trust.
          “S&P” means Standard & Poor’s Ratings Group, a division of the McGraw
Hill Corporation.
          “Sarbanes-Oxley Certification” means, for any applicable Series, any
“Sarbanes-Oxley Certification” or related “Back-up Certification” (as such terms
are defined in the Servicing Agreement for such Series) required to be prepared,
executed or delivered by the applicable Servicing Party for such Series.
          “SEC” means the Securities and Exchange Commission of the United
States or any successor Governmental Authority.
          “SEC Reports” shall have the meaning set forth in Section 4.1(n)
hereof.
          “Secured Indebtedness” means all indebtedness and other obligations
arising under or with respect to (a) that certain Senior Secured Loan Agreement,
dated as of April 8, 2008 (the “Loan Agreement”), by and between OFLLC and the
William M. Davidson Trust u/a/d/ December 13, 2004, and all agreements and
instruments entered into pursuant to, or in connection with, such Loan
Agreement, (b) that certain Amended and Restated Senior Loan Agreement, dated as
of April 8, 2008 (the “2007 Loan Agreement”) by and between OFLLC and the
William M. Davidson Trust u/a/d/ December 13, 2004, and all agreements and
instruments entered into pursuant to, or in connection with, such 2007 Loan
Agreement, and/or (c) any Refinancing of any indebtedness or obligation
described in the immediately preceding clause (a) or (b) (or any Refinancing
thereof).
          “Securities Act” means the Securities Act of 1933, as amended.

- 12 -



--------------------------------------------------------------------------------



 



          “Securitization Program” means (a) a program pursuant to which MH
Accounts have been originated and securitized through creation of a
Securitization Series, and (b) the activities conducted by any Seller in
connection with such program, including, without limitation, (i) servicing of
the MH Accounts, (ii) related insurance activities, (iii) foreclosure on or
repossession of Loan Collateral, (iv) repurchases of any MH Accounts from the
related Trust, (v) administering the Trusts of certain Securitization Series and
(vi) any other transactions conducted by any Seller under the Securitization
Program Documents.
          “Securitization Program Documents” means, collectively, the Servicing
Agreements, the Sales Agreements, the contract files, the mortgage loan files
and any other agreement, document or instrument in respect of the Securitization
Program. For the avoidance of doubt, neither this Agreement nor any other
Closing Document shall be deemed a Securitization Program Document.
          “Securitization Series” means each of 2001-A, 2002-A, 2004-A, 2004-B,
2005-A, 2005-B, 2006-A, 2007-A, 2007-B, Merit 11, Merit 12 and Merit 13.
          “Securitization Trust” means, as to each Series, the related Trust or,
in the case of a Merit Series, the Issuer.
          “Seller Parties” means, collectively, Parent and Sellers.
          “Sellers” shall have the meaning set forth in the preamble of this
Agreement.
          “Seller Benefit Plans” shall have the meaning set forth in
Section 4.1(o)(ii) hereof.
          “Seller Indemnitees” shall have the meaning set forth in
Section 10.2(b)(i) hereof.
          “Series” means, as the context requires, any or all of the following:
(a) with respect to the MH Accounts, (i) Origen Manufactured Housing Contract
Trust 2004-A (“2004-A”), (ii) Origen Manufactured Housing Contract Trust 2004-B
(“2004-B”), (iii) Origen Manufactured Housing Contract Trust 2005-A (“2005-A”),
(iv) Origen Manufactured Housing Contract Trust 2005-B (“2005-B”), (v) Origen
Manufactured Housing Contract Trust 2006-A (“2006-A”), (vi) Origen Manufactured
Housing Contract Trust 2007-A (“2007-A”), (vii) Origen Manufactured Housing
Contract Trust 2007-B (“2007-B”), (viii) Origen Manufactured Housing Contract
Senior/Subordinated Asset-Backed Certificates, Series 2001-A (“2001-A”),
(ix) Origen Manufactured Housing Contract Senior/Subordinated Asset-Backed
Certificates, Series 2002-A, (x) MERIT Securities Corporation Collateralized
Bonds, Series  11-1 (“Merit 11”), (xi) MERIT Securities Corporation
Collateralized Bonds, Series, 12-1 (“Merit 12”), and (xii) MERIT Securities
Corporation Collateralized Bonds, Series 13-1 (“Merit 13”); (b) with respect to
the Third Party Accounts, the Third Party Servicing Agreements held by the
following purchasers or their assigns: (i) Enspire Finance, LLC (April 8, 2004);
(ii) Sun Communities Operating Limited Partnership (April 1, 2005); (iii) QFD,
Inc. (November 1, 2007); (iv) Prime Residential Funding, Inc. (December 1,
2007); (v) GCP Fund II Loan, LLC (March 17, 2008); (vi) Fannie Mae 24250-0016;
(vii) Fannie Mae 24250-0008; and (viii) Fannie Mae 25936-0005; and
(c) Countryplace Manufactured Housing Contract Trust 2005-1 (“2005-1”) and
Countryplace Manufactured Housing Contract Trust 2007-1 (“2007-1”).

- 13 -



--------------------------------------------------------------------------------



 



          “Serviced Account” means an MH Account or any Third Party Account.
          “Servicer Default” means, for any Series, any “Event of Default”,
“Event of Termination” or “Servicer Event of Default” as defined in the
applicable Servicing Agreement for such Series.
          “Servicing Advance” means, as to any Securitization Series, (a) other
than a Merit Series, any “Servicing Advance” within the meaning of the related
Servicing Agreement, including all advances made by any Seller, as Servicing
Party, that are not included in the definition of “Servicing Advance” in such
Servicing Agreement but that are expressly deemed to constitute Servicing
Advances under such Servicing Agreement (excluding, nevertheless, advances by
any Seller of Force-Placed Premiums), (b) that is a Merit Series, all advances
of the type described in Section 5.01 of the applicable Standard Terms to the
Servicing Agreement for such Series (including Monthly P&I Advances), (c) 
Liquidation Expenses incurred by any Seller, as Servicing Party, and (d) all
costs and expenses incurred, and advances made, by any Seller, as Servicing
Party, under such Servicing Agreement as to which such Servicing Agreement
expressly provides for reimbursement to the Servicing Party.
          “Servicing Agreement” means the Servicing Agreements and Pooling and
Servicing Agreements (none of which are Third Party Agreements) listed on
Schedule V hereto and the Third Party Servicing Agreements.
          “Servicing Fee” means: (a) with respect to each Securitization Series
other than a Merit Series, the Monthly Servicing Fee as defined in the
applicable Servicing Agreement; (b) with respect to each Merit Series, the
“Servicing Fee” as defined in the applicable Servicing Agreement; (c) with
respect to each Series related to a Third Party Servicing Agreement, the
“Servicing Fee” as defined in the applicable Servicing Agreement; and (d) with
respect to each Countryplace Series, the “Backup Servicing Fee” as defined in
the applicable Servicing Agreement.
          “Servicing Fee Payable Amount” means, as of the Closing Date and with
respect to each Series, the sum of (a) the Servicing Fee that would be payable
to any Seller, as Servicing Party under the related Servicing Agreement, for
(i) the Due Period ending immediately before the Closing Date and (ii) the
number of days that precede the Closing Date in the Due Period in which the
Closing Date occurs, and (b) all additional amounts then due and payable to any
Seller pursuant to the Servicing Agreements for the periods described in
subclauses (i) and (ii) of clause (a) of this sentence and which do not
constitute Unreimbursed Servicing Advances.
          “Servicing Party” means (a) with respect to any Securitization Series
and any Third Party Servicing Agreement, the “Servicer” and, if applicable,
“Subservicer” as such terms are defined in the applicable Servicing Agreement,
and (b) with respect to any Countryplace Series, the “Backup Servicer” as such
term is defined in the applicable Servicing Agreement. For the avoidance of
doubt, when used herein with respect to Buyer or any of its Affiliates, the term
“Servicing Party” shall refer to Buyer’s or such Affiliate’s capacity as
successor Servicing Party under the applicable Series.

- 14 -



--------------------------------------------------------------------------------



 



          “Shared Services Agreement” means that certain Shared Services
Agreement, dated as of October 15, 2006, between OFLLC and Hometown America,
L.L.C.
          “Stockholder Approval” shall have the meaning set forth in
Section 6.1(m) hereof.
          “Stockholders Meeting” shall have the meaning set forth in
Section 6.1(m) hereof.
          “Subject Employee” means any Employee who performs services out of the
Fort Worth Facility and any Employee set forth on Schedule VI hereto.
          “Tax” and “Taxes” means any and all of the following: (a) any federal,
state, local or foreign net or gross income, minimum, alternative minimum,
sales, value added, use, excise, franchise, real or personal property, transfer,
conveyance, environmental, leasing, operating, gross receipts, capital stock,
production, business and occupation, disability, employment, payroll, severance,
withholding or other tax, assessment, duty, fee, levy or charge of any nature
whatever, whether disputed or not, imposed by any Governmental Authority, any
interest, penalties (civil or criminal), additions to tax or additional amounts
related thereto or to the nonpayment thereof; (b) any Liability to pay amounts
due pursuant to the immediately preceding clause (a) on behalf of another
Person, under any contract, reimbursement or indemnity agreement, as transferee
or otherwise; and (c) any Liability of any Person to pay amounts described in
the immediately preceding clause (a) by reason of Liability imposed under
Treasury Regulations § 1.1502-6 or similar provision imposing Liability by
reason of participation in a consolidated, combined, unitary or similar Tax
Return or similar filing.
          “Tax Return” means any return, report or similar statement required to
be filed with respect to any Tax (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.
          “Temporary Use and Occupancy Agreements” means, collectively, (a) that
certain Temporary Use and Occupancy Agreement, dated as of August 20, 2007,
between OFLLC and Hometown America, L.L.C. and (b) that certain Temporary Use
and Occupancy Agreement, dated as of April 1, 2008, between OFLLC and Hometown
America, L.L.C.
          “Termination Date” shall have the meaning set forth in Section 11.1(c)
hereof.
          “Termination Fee” shall have the meaning set forth in Section 11.2
hereof.
          “Termination Rebate” means, for any Series (other than a Countryplace
Series), as of the last day of the Due Period or Collection Period, as
applicable for such Series, an amount equal to 2.04% of the aggregate unpaid
principal balance of the Serviced Accounts that are party of such Series minus,
solely in the case of Third Party Accounts, the aggregate amount of Deboarding
Fees received by Servicer with respect to such Third Party Accounts under the
applicable Third Party Servicing Agreement.
          “Third Party Account” means any contract or loan serviced by a Seller
pursuant to a Third Party Servicing Agreement.

- 15 -



--------------------------------------------------------------------------------



 



          “Third Party Fee” means each fee payable by any Seller, as Servicing
Party, or the applicable Trust in connection with the Securitization Program to
any trustee, custodian or other third party under a contractual arrangement
(excluding any attorney fees).
          “Third Party Fee Schedule” means Schedule VII, which sets forth the
Third Party Fees for each Series by amount or percentage rate, payer, payee and
applicable time period.
          “Third Party Payments” shall have the meaning set forth in
Section 6.3(c) hereof.
          “Third Party Servicing Agreement” means any of the Servicing
Agreements identified on Schedule VIII hereto.
          “Third Party Servicing Rebate” means, for any Third Party Servicing
Agreement, as of the last day of the Collection Period (as defined in such Third
Party Servicing Agreement) in which Buyer or its Affiliate is terminated or
replaced as Servicer under such Third Party Servicing Agreement, an amount equal
to (a) 2.04% of the aggregate unpaid principal balance of the Third Party
Accounts that are subject to such Third Party Servicing Agreement, minus (b) the
aggregate amount of Deboarding Fees received by Servicer with respect to such
Third Party Accounts under the applicable Third Party Servicing Agreement.
          “Transferred Employee” shall have the meaning set forth in
Section 6.8(a) hereof.
          “Transitional Services Agreement” means a Transitional Services
Agreement, substantially in the form attached as Exhibit G hereto.
          “Trust Interest Holder” means (a) if Seller Parties or their
Affiliates are beneficial owners of 100% of the residual trust interest of a
Redeemable Series, Parent, or (b) any other such Person who holds 100% of the
residual trust interest of a Redeemable Series as of the notice date described
in Section 6.15(a) hereof.
          “Trustee” means, as to any Securitization Series or Countryplace
Series, the “Trustee” under the Servicing Agreement with respect to such Series.
          “UCC” means the Uniform Commercial Code as enacted in the State of
Delaware, as it may be amended from time to time.
          “Unreimbursed Force-Placed Premiums” means, as of the Closing Date and
with respect to each Securitization Series, the Force-Placed Premiums paid (or
in the case of a blanket policy, allocated) by any Seller, as Servicing Party,
prior to such date which has been earned but not reimbursed to it as of such
date from any source, including but not limited to collections under the
Servicing Agreement for such Series, from the related Borrowers under the
related Loan Documents and refunds from insurance carriers upon policy
cancellation.
          “Unreimbursed Servicing Advances” means, as of the Closing Date and
with respect to each Securitization Series, the Servicing Advances made by any
Seller, as Servicing Party, and charged or assessed to the account of the
related Borrower or the related MH Account prior to such date but not reimbursed
to such Seller as of the Closing Date from collections under the Servicing
Agreement for such Series.

- 16 -



--------------------------------------------------------------------------------



 



          “Voting Agreement” means that certain Voting Agreement, dated as of
the date hereof, by and among Ronald Klein, Gary Shiffman, Paul Halpern, Richard
Rogel, Robert Sher, Michael Wechsler, J. Peter Scherer, W. Anderson Geater, Jr.,
Mark Landschulz, Woodward Holdings, LLC and a Buyer Party (together with all
exhibits and schedules attached or delivered pursuant thereto), as amended,
modified, supplemented, waived or restated from time to time in accordance with
its terms.
          “Whole Loan Servicing Agreement” means a Whole Loan Servicing
Agreement substantially in the form attached as Exhibit I hereto.
     1.2. Construction. Unless otherwise specifically provided herein,
references in this Agreement to Articles, Sections, Exhibits and Schedules are
to Articles, Sections, Exhibits and Schedules of or to this Agreement. A
reference to any party to this Agreement or any other agreement, instrument or
document shall include such party’s successors and permitted assigns. A
reference to any legislation or to any provision of any legislation shall
include any modification or re-enactment thereof, any legislative provision
substituted therefore and all regulations (including treasury regulations under
the Code), rules and interpretations issued thereunder or pursuant thereto. All
references to “$,” “funds” and “dollars” refer to United States currency unless
otherwise expressly provided herein. The designations of the parties to this
Agreement and any pronouns referring to any party, wherever used, must be so
construed as to include the plural as well as the singular number, and whenever
the context permits, any gender includes all other genders and the singular
number includes the plural. As used in this Agreement, the words “includes” and
“including” are not limiting and they shall be deemed to be followed by the
words “without limitation”, and the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
reference in this Agreement to “servicing” by a party or Serviced Accounts that
are being “serviced” by a party (when such reference is not part of an otherwise
defined term) shall refer to such party’s activities in its capacity as a
“Servicer”, “Subservicer” or “Backup Servicer”, as applicable, under the
relevant Servicing Agreement.
ARTICLE II.
PURCHASE AND SALE
     2.1. Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, on the Closing Date, Sellers shall sell, assign, transfer, set
over, convey and deliver to Buyer or one or more of its Affiliates, and Buyer or
such Affiliates shall purchase from Sellers and accept assignment from Sellers,
the Conveyed Property free and clear of all Liens other than restrictions
expressly imposed under the Servicing Agreements and the Assigned Leases (as
applicable). Subject to the terms and conditions of this Agreement (including,
without limitation, Section 6.1(g) and Article VIII hereof), Buyer shall be
entitled to seek specific performance of each Seller’s obligations under this
Section 2.1 in accordance with the provisions of this Agreement.
     2.2. Excluded Assets. Sellers shall not hereby or otherwise sell, assign,
transfer, set over, convey or deliver to Buyer, and Buyer shall not hereby or
otherwise acquire from any Seller, any Excluded Assets.

- 17 -



--------------------------------------------------------------------------------



 



     2.3. Appointment and Assumption Agreements; Liabilities.
          (a) Appointment and Assumption Agreements. On or before the Closing
Date, each of Buyer (or it Affiliate) and the applicable Seller shall enter into
an Appointment and Assumption Agreement with the requisite parties with respect
to the Servicing Agreement of each Series, and subject to delivery of the
Effective Notice by Buyer and such Seller thereunder, Buyer shall accept
appointment from the Trustee as Servicing Party, under such Servicing Agreement
from and after the Closing. Upon satisfaction or waiver of the conditions
precedent set forth in Article VII and Article VIII (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions), at the Closing, Buyer and the
applicable Seller shall execute an Effective Notice for each Appointment and
Assumption Agreement and Buyer and such Seller shall deliver each such Effective
Notice to each Trustee on the Closing Date. If the Closing fails to occur on the
Closing Date, each Appointment and Assumption Agreement and each Effective
Notice shall be null and void.
          (b) Assumed Liabilities and Excluded Liabilities. From and after the
Closing, Buyer shall assume in accordance with their respective terms, all
responsibilities, duties, liabilities and obligations (the “Assumed
Liabilities”) of (x) the Servicing Party under the Servicing Agreements to the
extent arising after the Closing Date and (y) OFLLC under the Assigned Leases
and the Shared Services Agreement, in each case to the extent arising after the
Closing Date, provided that Buyer shall not hereby or otherwise assume, perform
or be liable or responsible in any respect for any Liabilities (the “Excluded
Liabilities”) of any Seller or any of its Affiliates other than the Assumed
Liabilities, including, without limitation, any Liabilities with respect to,
arising from, related to, or in connection with:
               (i) any of the Excluded Assets;
               (ii) any Liabilities arising from the current or former
employment of an Employee, including, without limitation: (A) any obligations or
Liabilities with respect to compensation or benefits owing to such Employee;
(B) any obligations or Liabilities under employment Laws; (C) any obligations,
Liabilities or duties owed to any individual or such individual’s dependents or
survivors as a result of the individual’s present or former status as an
Employee; (D) any obligations, Liabilities or costs associated with claims
relating to or in any way arising from the employment of any Employee, the
terms, conditions or events pertaining to such employment or the constructive or
actual termination of such employment; and (E) any obligations or Liabilities
with respect to any Employment Agreement or Employee Benefit Plan maintained,
sponsored or contributed by any Seller or any of its ERISA Affiliates;
               (iii) the preparation and delivery of any Compliance
Certification covering any period prior to the Closing Date;
               (iv) the preparation, execution and delivery of any Monthly
Report or Monthly Remittance Reports pursuant to Section 6.3(c) or payments
directed to be made to any Seller or its Affiliates pursuant to such Remittance
Reports;
               (v) any demands, requests, duties or Liabilities relating to
Former Borrowers;

- 18 -



--------------------------------------------------------------------------------



 



               (vi) any Seller’s performance or failure to perform its
obligations as the predecessor Servicing Party under the Servicing Agreements;
               (vii) purchasing any MH Account from any Securitization Trust
(except as may be expressly required by the related Servicing Agreement to the
extent the successor Servicing Party’s obligation to effect remedial action
arose in connection therewith from and after the Closing);
               (viii) all actual or alleged Liabilities or other
responsibilities arising out of or related to any Environmental Law (including
actual or alleged liabilities, obligations or other responsibilities for fines,
penalties, capital expenditures or operational changes), Hazardous Substance, or
Release (including any Hazardous Substance or Release at, to or from any site to
which a Hazardous Substance was transported from any real property leased, owned
or operated by any Seller or any of its Affiliates at any time) arising out of
any Seller’s or its Affiliates’ servicing activities prior to the Closing or
Seller’s or its Affiliate’s leasing, ownership or operation of real property at
any time prior to the Closing;
               (ix) all Liabilities arising out of or relating to any Action
that (i) is pending, threatened or completed as of the Closing with respect to
any Seller or any of its Affiliates or (ii) arises out of or relates to actions
or omissions of any Seller in its capacity as Servicing Party under the
Servicing Agreements or under any other Facility Documents;
               (x) any Tax Liability of any Seller or any of its Affiliates or,
subject to Section 6.7(b) hereof, to which the Conveyed Property is subject, in
either case, whether or not arising with respect to the Securitization Program
or a Third Party Servicing Agreement, including without limitation (i) income
taxes (including such income Taxes in connection with the transfer of the
Conveyed Property hereunder), (ii) Taxes attributable to periods ending on or
prior to the Closing Date or (iii) Taxes of any other Person pursuant to an
agreement or otherwise;
               (xi) any Liabilities of any Seller or any of its Affiliates under
the Facility Documents other than the Assumed Liabilities;
               (xii) any and all breaches of representations, warranties and
covenants of the Servicing Parties under the Servicing Agreements that shall
have occurred at any time on or prior to the Closing Date; provided that Sellers
shall remain responsible for effecting such remedial actions to correct or
eliminate such breaches as may be required by the related Servicing Agreement to
the extent any such remedial action was required to be taken by the Servicing
Parties thereunder at any time on or prior to the Closing Date, which
responsibility shall be deemed to be an Excluded Liability for all purposes
hereunder;
               (xiii) any and all Liabilities under any lease, license or other
instrument (other than the Assigned Leases, subject to the terms and conditions
set forth herein and in the Assignment of Leases) granting any Seller or any of
its Affiliates the right to use or occupy any asset or property (whether real,
personal, tangible, intangible or mixed);
               (xiv) any and all Liabilities under the Shared Service Agreement,
other than as expressly set forth herein and in the Assignment and Assumption
Agreement; or

- 19 -



--------------------------------------------------------------------------------



 



               (xv) any and all Liabilities with respect to, relating to or in
connection or otherwise associated with the Platform Assets.
     2.4. Security Interest. Notwithstanding any provision hereof to the
contrary, it is the express intent of each of the parties hereto that the
transfer of the Conveyed Property by Sellers to Buyer pursuant to this Agreement
be construed as a sale of such Conveyed Property and other property by Sellers
to Buyer pursuant to all applicable requirements of Law, and not as a secured
borrowing, including for accounting purposes. Further, it is not the intention
of the parties hereto that such transfer be deemed a grant of a security
interest in the Conveyed Property by Sellers to Buyer to secure a debt or other
obligation of any Seller. However, in the event that, notwithstanding the intent
of the parties, any part of the Conveyed Property is held to continue to be
property of Sellers, then (a) this Agreement also shall be deemed to be and
hereby is a security agreement within the meaning of the UCC, and (b) the
transfer by Sellers provided for in this Agreement shall be deemed to be, and
each of the Sellers hereby grants to Buyer, a security interest in all right,
title and interest of such Seller in, to and under the Conveyed Property, to
secure (i) the obligations of Sellers under this Agreement, and (ii) a loan to
Sellers in the amount of the Purchase Price as set forth in this Agreement. Each
of the Sellers and Buyer shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Conveyed Property, such security
interest would be a perfected security interest of first priority in favor of
Buyer under applicable Law and will be maintained as such throughout the term of
this Agreement.
ARTICLE III.
PURCHASE PRICE
     3.1. Purchase Price.
          (a) In consideration for the sale and transfer of the Conveyed
Property and for the performance of the other obligations of Sellers hereunder
Buyer shall pay to Sellers the Purchase Price (as adjusted pursuant to
Section 3.2).
          (b) The Seller Parties’ good-faith estimate, as of the date hereof, of
the Purchase Price is $38,515,791 (the “Baseline Purchase Price”).
Schedule 3.1(b) hereto sets forth the calculation of the Baseline Purchase
Price. At the Closing, Buyer shall pay to Sellers the Baseline Purchase Price,
as adjusted pursuant to Section 3.2(a) (the Baseline Purchase Price as it may be
so adjusted, the “Estimated Purchase Price”).
          (c) Buyer shall pay to Sellers, by wire transfer of immediately
available funds in accordance with the wire instructions set forth on
Schedule 3.1(c) hereto, an amount equal to the Estimated Purchase Price.
     3.2. Purchase Price Adjustments.
          (a) Pre-Closing Baseline Purchase Price Adjustment. Not more than five
Business Days, but in no event less than two Business Days, prior to the Closing
Date, the Seller Parties shall in good faith prepare and deliver to Buyer a
schedule (the “Estimated Purchase Price Schedule”) setting forth the Seller
Parties’ recalculation of the Baseline Purchase Price as

- 20 -



--------------------------------------------------------------------------------



 



of the Closing Date. The Estimated Purchase Price shall be calculated in the
same manner as the Baseline Purchase Price as set forth on Schedule 3.1(b)
hereto, using the same accounting procedures and practices as those used to
calculate the Baseline Purchase Price.
          (b) Post-Closing Estimated Purchase Price Adjustment.
               (i) As promptly as practicable, but in any event within 30 days
following the Closing Date, the Seller Parties shall cause to be prepared and
delivered to Buyer a schedule (the “Closing Date Purchase Price Schedule”)
setting forth the Seller Parties’ recalculation of the Estimated Purchase Price
for the Conveyed Property as of the Closing Date (the Estimated Purchase Price,
as so recalculated, the “Closing Date Purchase Price”). The Closing Date
Purchase Price shall be calculated in the same manner as the Baseline Purchase
Price as set forth on Schedule 3.1(b) hereto, using the same accounting
procedures and practices as those used to calculate the Baseline Purchase Price.
If so requested by Parent, Buyer shall reasonably cooperate with the Seller
Parties to permit the Seller Parties to prepare the Closing Date Purchase Price
Schedule.
               (ii) If Buyer disagrees in good faith with the Closing Date
Purchase Price Schedule, then Buyer shall notify Parent (for itself and the
other Seller Parties) in writing (the “Notice of Disagreement”) of such
disagreement within 30 days following delivery of the Closing Date Purchase
Price Schedule. The Notice of Disagreement shall set forth in reasonable detail
the basis for the disagreement described therein. If no Notice of Disagreement
is received by Parent within such 30 day period, then the Closing Date Purchase
Price Schedule and the Closing Date Purchase Price shall be deemed to have been
accepted by Buyer and shall become final and binding on the parties hereto, and
the Closing Date Purchase Price set forth in the Closing Date Purchase Price
Schedule shall be deemed to be the Purchase Price for all purposes hereunder.
During the 30 day period immediately following the delivery of the Notice of
Disagreement, Parent (for itself and the other Seller Parties) and Buyer shall
attempt in good faith to resolve any differences that they may have with respect
to any matter specified in the Notice of Disagreement. If Parent (for itself and
the other Seller Parties) and Buyer are able to resolve such differences within
such 30 days following delivery of the Notice of Disagreement, then the Closing
Date Purchase Price Schedule and the Closing Date Purchase Price, as may be
adjusted to reflect such resolution, shall become final and binding on the
parties hereto, and the Closing Date Purchase Price, as so adjusted, shall be
deemed to be the Purchase Price for all purposes hereunder. If Parent and Buyer
are unable to resolve such differences within such 30 days following delivery of
the Notice of Disagreement, then Parent (for itself and the other Seller
Parties) and Buyer shall submit the Closing Date Purchase Price Schedule to a
nationally recognized independent accounting firm acceptable to Parent and Buyer
(the “Independent Accountant”) for review and resolution of any and all matters
that remain in dispute with respect to the Notice of Disagreement, and the
opinion of the Independent Accountant as to the Closing Date Purchase Price
Schedule and the Closing Date Purchase Price shall be final and binding on the
parties hereto, and the Closing Date Purchase Price, as adjusted pursuant to and
in accordance with such opinion of the Independent Accountant, shall be deemed
to be the Purchase Price for all purposes hereunder. Sellers and Buyer shall
provide the Independent Accountant with reasonable cooperation and reasonable
access to permit such review and resolution. Parent (for itself and the other
Seller Parties) and Buyer shall instruct the Independent Accountant that it
should undertake such review and resolution, and deliver written

- 21 -



--------------------------------------------------------------------------------



 



notice thereof to Parent and Buyer, within 30 days after the matter has been
referred to the Independent Accountant. The scope of the Independent
Accountant’s engagement shall be limited to the resolution of the disputed items
described in the Notice of Disagreement, and the recalculation, if any, of the
Closing Date Purchase Price in light of such resolution. If the Independent
Accountant is engaged pursuant to this Section 3.2(b), notwithstanding the
provisions of Section 6.7(a), the fees and expenses of the Independent
Accountant shall be borne equally by the Seller Parties, on the one hand, and
Buyer, on the other hand.
               (iii) The Purchase Price shall be reduced (the “Purchase Price
Reduction”) by the amount, if any, by which the Closing Date Purchase Price is
less than the Estimated Purchase Price. The Purchase Price shall be increased
(the “Purchase Price Increase”) by the amount, if any, by which the Closing Date
Purchase Price is more than the Estimated Purchase Price. Any Purchase Price
Reduction shall be payable by the Seller Parties to Buyer, and any Purchase
Price Increase shall be payable by Buyer to Sellers, by wire transfer of
immediately available funds to an account designated by the party(s) entitled to
such amount, within three Business Days after the date upon which the Closing
Date Purchase Price Schedule becomes final and binding in accordance with
Section 3.2(b)(ii) hereof. If no Purchase Price Reduction or Purchase Price
Increase is required by the terms hereof, then the Estimated Purchase Price
shall be deemed to be the Purchase Price for all purposes hereunder.
     3.3. Allocation of Purchase Price. The Purchase Price (other than the
Platform Assets Purchase Price) shall be allocated between the Sellers and among
the Conveyed Property (other than the Platform Assets) as follows: (a) first,
OSI shall be deemed to have received an amount equal to the fair market value of
the Fort Worth Assets, as agreed to by and between OSI and Buyer at or prior to
Closing; (b) next, OSI shall be deemed to have received 84.2% of the
Unreimbursed Servicing Advances and 84.2% of Unreimbrused Force-Place Premiums;
and (c) thereafter, the balance of the Purchase Price shall be allocated between
OSI and OFFLC in accordance with their respective Allocable Share. The parties
hereto shall utilize such allocations for all Tax purposes and shall file all
Tax Returns in a manner consistent with such allocations, and each of them will
not voluntarily take any position inconsistent therewith upon examination of any
such Tax Return, in any proceeding or otherwise with respect to such Tax
Returns.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES
     4.1. The Seller Parties’ Representations and Warranties. Each Seller Party
hereby jointly and severally represents and warrants to Buyer as of the date
hereof and as of the Closing Date as follows:
          (a) Organization and Good Standing. Each of Parent and OSI is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the corporate power to own its assets and to
transact the business in which it is currently engaged. OFLLC is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has the organizational power to own its
assets and to transact the business in which it is currently engaged. Each
Seller Party is duly qualified or authorized to conduct business and is in good
standing as a foreign corporation or

- 22 -



--------------------------------------------------------------------------------



 



limited liability company in each jurisdiction in which the character of the
business transacted by it or properties owned or leased by it requires such
qualification or authorization and in which the failure so to qualify or be
authorized would not have a Material Adverse Effect.
          (b) Authorization; Binding Obligations. Each Seller Party has the
corporate or organizational power and authority to execute, deliver and perform
its obligations under this Agreement and the other Closing Documents to which it
is or will be a party and all of the transactions contemplated hereby and
thereby and has taken all necessary corporate or organizational action to
authorize its execution, delivery and performance of this Agreement and such
other Closing Documents. Each Seller Party has duly and validly executed and
delivered this Agreement. Assuming the due authorization, execution and delivery
of this Agreement by Buyer, this Agreement constitutes, and assuming the due
authorization, execution and delivery of each of the other Closing Documents to
which any Seller Party will be a party by each other party thereto, such other
Closing Document, when executed and delivered by such Seller Party in accordance
with this Agreement will constitute, the legal, valid and binding obligation of
such Seller Party enforceable against such Seller Party in accordance with its
terms, except as enforcement of such terms may be limited by applicable
bankruptcy, insolvency, receivership, reorganization, liquidation, voidable
preference, fraudulent conveyance and transfer, moratorium and other similar
laws now or hereafter in effect affecting creditors’ rights generally and
subject to the application of equitable principles and the availability of
equitable remedies.
          (c) No Violations; Consents. The execution, delivery and performance
by each Seller Party of this Agreement and each Closing Document to which it is
or will be a party, and the consummation by it of all of the transactions
contemplated hereby and thereby:
               (i) do not and will not violate any provision of its certificate
of incorporation, bylaws, certificate of organization, limited liability company
agreement or other organizational documents or instruments;
               (ii) except as set forth in Schedule 4.1(c)(ii) hereto, do not
and will not require any consent, waiver, approval, license, Order, designation
or authorization of, notice to, or registration, filing, qualification or
declaration with, any Person (whether or not a Governmental Authority), other
than any such consent, waiver, approval, license, Order, designation,
authorization, notice, registration, filing, qualification or declaration that
is not required as a condition to the effectiveness of the execution, delivery
and performance by such Seller Party of this Agreement and each other Closing
Document to which it is or will be a party and the consummation by the Seller
Parties of all of the transactions contemplated hereby and thereby; and
               (iii) except as set forth in Schedule 4.1(c)(iii) hereto, do not
and will not with or without the giving of notice or the passage of time or
both, violate or conflict with, or result in a breach or termination of any
provision of, or constitute a default under, or accelerate or permit the
acceleration of the performance required by the terms of, or result in the
creation of any Lien upon any of the Conveyed Property pursuant to, or otherwise
give rise to any liability under, (x) any contract, license, permit, agreement
or instrument to which any Seller Party is a party or by any Seller Party may be
bound or (y) any applicable Law or Order to which any Seller Party is a party or
by which any Seller Party may be bound, except for any such violation,

- 23 -



--------------------------------------------------------------------------------



 



conflict, breach, termination, default, acceleration, Lien or liability that
does not and will not have a Material Adverse Effect.
          (d) Litigation. No material Action is currently pending, or to the
knowledge of the Seller Parties, threatened against any Seller Party or any of
its Affiliates or any of their respective properties or with respect to any of
the Closing Documents. To each Seller Party’s knowledge, no event has occurred
and no circumstance exists with respect to actions or omissions of any Seller
Party or any of its Affiliates under the Servicing Agreements or under any other
Facility Documents that would reasonably be expected to give rise to or serve as
a basis for the commencement of such an Action.
          (e) No Brokerage or Finder’s Fees. Except as set forth in
Schedule 4.1(e) hereto, neither any Seller Party nor any of its Affiliates has
any liability or obligation under any arrangement entered into by or on behalf
of any Seller Party or any of its Affiliates to pay any fees or commissions to
any broker, finder or advisor with respect to the transactions contemplated by
this Agreement for which Buyer or any of its Affiliates would be liable.
          (f) Servicing Agreements. A true and correct copy of each Servicing
Agreement has been provided to Buyer, and none of the Servicing Agreements has
been modified, waived or amended in any respect. Except as set forth in
Schedule 4.1(f) hereto, no Servicer Default under any Servicing Agreement, and
no material breach or default by any Seller Party or any of its Affiliates or,
to the knowledge of each Seller Party, any other Person under any other Facility
Documents has occurred and is continuing, and no event that, with notice or the
passage of time, would reasonably be expected to result in such a Servicer
Default or material breach or default has occurred and is continuing. Each
report and officer’s certification prepared by each Seller, as Servicing Party,
pursuant to each Servicing Agreement is true and correct in all material
respects.
          (g) Conveyed Property. Except as set forth in Schedule 4.1(g) hereto,
Sellers have good and valid title in and to, or, in the case of property held
under lease or license, a valid and subsisting leasehold interest in or a legal,
valid and enforceable license or right to use, and the power and authority to
sell, assign, transfer, set over, convey and deliver to Buyer or its Affiliate
as contemplated hereby, the Conveyed Property, free and clear of all Liens other
than restrictions expressly imposed under the Servicing Agreements and the
Assigned Leases (as applicable). Immediately after Closing, the Unreimbursed
Servicing Advances and Unreimbursed Force-Placed Premiums shall be payable to
Buyer or its Affiliate pursuant to the terms and limitations of the related
Servicing Agreement. Each item of Conveyed Property described in clauses (a) and
(b) of the definition of “Conveyed Property” is either an “account” or a
“payment intangible” under Article 9 of the UCC.
          (h) Certain Information and Schedules.
               (i) Schedule 4.1(h)(i) hereto sets forth, as of March 31, 2008
and with respect to each Series, the sum of (A) the Servicing Fee that would be
payable to any Seller, as Servicing Party under the related Servicing Agreement,
for the Due Period ending immediately before such date and (B) all additional
compensation to which any Seller is entitled pursuant to the Servicing
Agreements for the period described in clauses (a) of this sentence.

- 24 -



--------------------------------------------------------------------------------



 



               (ii) Schedule 4.1(h)(ii) hereto sets forth each Force-Placed
Premium paid (or in the case of a blanket policy, allocated) by any Seller, as
Servicing Party, prior to March 31, 2008 which has been earned but not
reimbursed to it as of such date by related Securitization Series and aggregate
amount.
               (iii) Schedule 4.1(h)(iii) hereto sets forth each Servicing
Advance made by any Seller, as Servicing Party, prior to March 31, 2008 but not
reimbursed to it as of such date by related Securitization Series and aggregate
amount.
               (iv) The information set forth on Schedule V, Schedule VII and
Schedule VIII hereto is accurate and complete in all respects as of the date
hereof.
               (v) The information set forth on revised Schedule V,
Schedule VII, Schedule VIII, Schedule 4.1(h)(i), Schedule 4.1(h)(ii) and
Schedule 4.1(h)(iii) hereto delivered by Sellers to Buyer pursuant to
Section 6.1(f) will be accurate and complete in all respects as of the dates
specified in Section 6.1(f) with respect to each such Schedule.
          (i) Conduct of Business. Since January 1, 2007, each Seller has
conducted that portion of its business that is applicable to the Serviced
Accounts in substantially the same manner, including, without limitation,
consistently with and no less stringently than such Seller’s collection and
servicing criteria and other written policies in effect and carried out by such
Seller as of such date.
          (j) Compliance with Laws; Permits. Each Seller Party and its
Affiliates have conducted and are conducting their servicing activities under
each Facility Document in material compliance with all applicable Laws,
including, without limitation, the Finance Laws and insurance Laws. There are no
Actions pending or, to the knowledge of each Seller Party, threatened alleging
any violation of any such applicable Laws which would result in a Material
Adverse Effect. Each Seller Party has had in effect all material authorizations,
permits, licenses, certificates of authority, consents, orders and approvals of,
and has made all material filings, applications and registrations with,
Governmental Authorities that are necessary in order for such Seller Party to
perform its obligations under each Facility Document in all material respects as
presently conducted.
          (k) Data File Disclosure. All fields set forth on Schedule 4.1(k)
contained in any Closing Data Files or Post Closing Data Files delivered by any
Seller Party or its Affiliates (pursuant to Section 7.1(f) or Section 6.4
hereof) will be complete, true and correct in all material respects (i) in the
case of Closing Data Files delivered pursuant to Section 7.1(f) hereof, as of a
time as close as reasonably practicable to 5:00 p.m. (New York time) on the day
prior to the last day of the Due Period immediately preceding the Closing Date
and (ii) in the case of Post Closing Data Files delivered pursuant to
Section 6.4 hereof, as of 11:59 p.m. (New York time) on the day immediately
preceding the Closing Date.
          (l) No Powers of Attorney. On and after the Closing, no Seller Party
or any of its Affiliates will have any powers of attorney or comparable
delegations of authority outstanding with respect to the Conveyed Property, the
Serviced Accounts or servicing rights under the Servicing Agreements other than
(i) the Powers of Attorney delivered to Buyer

- 25 -



--------------------------------------------------------------------------------



 



pursuant to Section 9.2(c) hereof and (ii) any powers of attorney delivered to
each Trustee under the related Servicing Agreement.
          (m) Assigned Leases. True, accurate and complete copies of the
Assigned Leases have been provided to Buyer. Each of the Assigned Leases is in
full force and effect without modification or amendment from the form delivered
to Buyer and is valid, binding and enforceable in accordance with its respective
terms. Except as provided in the Fort Worth Sublease, no Person other than a
Seller Party has any right to the use, occupancy or enjoyment of any of the Fort
Worth Real Property or any portion thereof. Other than the Guaranty, there are
no guarantees (from any Seller Party or from any other Person) in favor of the
lessors of any of the Fort Worth Real Property. No Seller Party has sold,
assigned, transferred, pledged, subleased or encumbered all or any part of its
leasehold interests in the Fort Worth Real Property other than pursuant to the
Fort Worth Sublease. No material breach or default by any Seller Party or any of
its Affiliates or, to the knowledge of each Seller Party, any other Person under
the Assigned Leases has occurred and is continuing, and no material amount due
under the Assigned Leases remains unpaid, no material controversy, claim,
dispute or disagreement exists between the parties to such leases, and no event
has occurred which with the passage of time or giving of notice, or both would
reasonably be expected to result in a material default or breach thereunder.
Except as set forth on Schedule 4.1(m), none of the Assigned Leases will cease
to be legal, valid, binding, enforceable and in full force and effect on terms
identical to those currently in effect as a result of the consummation of the
transactions contemplated by this Agreement, nor will the consummation of such
transactions constitute a breach or default under either such lease or otherwise
give the landlord a right to terminate the Fort Worth Lease. The Fort Worth Real
Property used by any Seller Party or any of its Affiliates, and the present uses
of the Fort Worth Real Property by any Seller Party or any of its Affiliates,
are in compliance with, and not in default under or in violation of any Law. All
brokerage commissions and other similar compensation and fees payable in
connection with the Assigned Leases have been paid in full by a Seller Party and
no additional brokerage commissions or other similar compensation and fees may
be due in the future thereunder. No option has been exercised under any of the
Assigned Leases, except options whose exercise has been evidenced by a written
document, a true, complete and accurate copy of which has been delivered to
Buyer. There are no security deposits in respect of the Assigned Leases. Except
as set forth on Schedule 4.1(m), the transfer of the Assigned Leases to Buyer
pursuant to the transactions contemplated by this Agreement does not require the
consent or approval of the other party to any of the Assigned Leases. No portion
of the Purchase Price or any other amount will be payable to the landlord under
the Fort Worth Lease pursuant to Section 11.01(d) thereof as a result of or in
connection with the transactions contemplated by this Agreement.
          (n) SEC Reports. The Seller Parties have filed with or furnished to
(as applicable) the SEC on a timely basis all forms, statements, certifications,
reports and documents required to be filed with or furnished to the SEC by such
party under Securities Act or the Exchange Act since January 1, 2007 (such
forms, statements, certifications, reports and documents, including all
exhibits, appendices and attachments included or incorporated therein, filed or
furnished since the Applicable Date through the date hereof, including any
amendments thereto, the “SEC Reports”). Each of the SEC Reports, at the time of
its filing or being furnished, complied in all material respects with the
applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002, and any rules and regulations

- 26 -



--------------------------------------------------------------------------------



 



promulgated thereunder applicable to the SEC Reports. As of their respective
dates (or, if amended, as of the date of such amendment), the SEC Reports did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading.
          (o) Employee Benefits; Employment Matters.
               (i) The Seller Parties have provided to Buyer a complete and
accurate list (such list, as updated pursuant to Section 6.8(a), the “Employee
List”) of (A) each Subject Employee, and (B) each such Subject Employee’s base
compensation, incentive compensation opportunity and current benefits.
               (ii) Schedule 4.1(o)(i) hereto contains a true and complete list
of each Employee Benefit Plan maintained, sponsored in whole or in part, or
contributed to by any Seller Party or any of its Affiliates for the benefit of
any Subject Employee (collectively, the “Seller Benefit Plans”). The Seller
Parties have delivered to Buyer a true, accurate and complete copy of each
Seller Benefit Plan and each Employment Agreement.
               (iii) Buyer will not be subject to any liability (including any
termination liability) pursuant to, or arising under, Title IV of ERISA or
otherwise with respect to any Employee Benefit Plan (including any multiemployer
plan) maintained, sponsored, or contributed to by any Seller Party or any of its
ERISA Affiliates or as to which any Seller Party or any of its Affiliates has
any such liability.
               (iv) Each Seller Benefit Plan has been operated and administered
in all material respects in accordance with its terms and applicable Law,
including but not limited to ERISA and the Code.
               (v) Each Seller Benefit Plan intended to qualify under
Section 401(a) of the Code has received a determination letter from the IRS
stating that it qualifies under Section 401(a) of the Code, and its trust is
exempt from United States taxation under Section 501(a) of the Code, and nothing
has occurred since the date of such determination letter that would,
individually or in the aggregate, reasonably be expected to result in the loss
of such qualification or exempt status.
               (vi) Neither any Seller Party nor any of its Affiliates is a
party to any collective bargaining agreement or other labor union contract
applicable to any Subject Employee, nor does any Seller Party have any knowledge
of any activities or proceedings of any labor union to organize any such Subject
Employees.
               (vii) Each Seller Party and its Affiliates are in compliance, in
all material respects, with all applicable Laws relating to employment and
employment practices, wages, hours, and terms and conditions of employment, in
each case relating to any Subject Employee.
          (p) Opinion of Financial Advisor. On the date hereof and prior to the
execution and delivery of this Agreement by the Seller Parties, Parent’s board
of directors

- 27 -



--------------------------------------------------------------------------------



 



received a written opinion from Stout Risius Ross, Inc., financial advisor to
Parent, to the effect that, based upon and subject to the matters set forth
therein, as of the date hereof, the Purchase Price is fair to Parent from a
financial point of view. Such opinion has not been amended, modified,
supplemented, withdrawn, rescinded or qualified in any respect and is in full
force and effect.
          (q) Solvency. Neither any Seller Party nor any of is Affiliates is,
and after giving effect to the transactions contemplated by the Closing
Documents (including, but not limited to, the purchase and sale of the Conveyed
Property), will be “insolvent” within the meaning of section 101(32) of title 11
of the United States Code or any applicable state fraudulent conveyance or
transfer law.
          (r) Investment Company. Neither any Seller Party nor any of is
Affiliates is, and after giving effect to the transactions contemplated by the
Closing Documents (including, but not limited to, the purchase and sale of the
Conveyed Property), will be required to register as an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          (s) Shared Services Agreement. A true, accurate and complete copy of
the Shared Services Agreement has been provided to Buyer. The Shared Services
Agreement is in full force and effect without modification or amendment from the
form delivered to Buyer and is valid, binding and enforceable in accordance with
its respective terms. No material breach or default by any Seller Party or any
of its Affiliates or, to the knowledge of each Seller Party, any other Person
under the Shared Services Agreement has occurred and is continuing, and no
material amount due under the Shared Services Agreement remains unpaid, no
material controversy, claim, dispute or disagreement exists between the parties
to such agreement, and no event has occurred which with the passage of time or
giving of notice, or both would reasonably be expected to result in a material
default or breach thereunder. The Shared Services Agreement will not cease to be
legal, valid, binding, enforceable and in full force and effect on terms
identical to those currently in effect as a result of the consummation of the
transactions contemplated by this Agreement, nor will the consummation of such
transactions constitute a breach or default under either the Shared Services
Agreement or otherwise give any party thereto a right to terminate the Shared
Services Agreement.
          (t) Liens. Schedule 4.1(t) hereto sets forth a true, accurate and
complete list of any and all Liens on or relating to any item of Conveyed
Property, or to which any item of Conveyed Property is subject, together with
the name of the secured party under or holder of, and a reasonably detailed
description of the obligations secured by, each such Lien.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
     5.1. Buyer Representations and Warranties. Buyer hereby represents and
warrants to the Seller Parties as of the date hereof and as of the Closing Date
as follows:
          (a) Organization and Good Standing. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its

- 28 -



--------------------------------------------------------------------------------



 



organization and has the limited liability company power to own its assets and
to transact the business in which it is currently engaged. Buyer is duly
qualified or authorized to conduct business and is in good standing as a foreign
company in each jurisdiction in which the character of the business transacted
by it or properties owned or leased by it requires such qualification or
authorization and in which the failure so to qualify or be authorized would not
have a material adverse effect on the ability of any Buyer Party to perform its
obligations under the Closing Documents to which it is or will be a party.
          (b) Authorization; Binding Obligations. Each Buyer Party has the
corporate or limited liability company power and authority to execute, deliver
and perform its obligations under this Agreement and the other Closing Documents
to which it is or will be a party and all of the transactions contemplated
hereby and thereby and has taken all necessary corporate or limited liability
company action to authorize such Buyer Party’s execution, delivery and
performance of this Agreement and such other Closing Documents (as applicable).
Buyer has duly and validly executed and delivered this Agreement. Assuming the
due authorization, execution and delivery of this Agreement by Sellers, this
Agreement constitutes, and assuming the due authorization, execution and
delivery of each of the other Closing Documents to which a Buyer Party will be a
party by each other party thereto (other than a Buyer Party), such other Closing
Document, when executed and delivered by a Buyer Party in accordance with this
Agreement, will constitute the legal, valid and binding obligation of such Buyer
Party enforceable against such Buyer Party in accordance with its terms, except
as enforcement of such terms may be limited by applicable bankruptcy,
insolvency, receivership, reorganization, liquidation, voidable preference,
fraudulent conveyance and transfer, moratorium and other similar laws now or
hereafter in effect affecting creditors’ rights generally and subject to the
application of equitable principles and the availability of equitable remedies.
          (c) No Violations; No Consent Required. The execution and delivery by
Buyer, and performance by Buyer of this Agreement and the execution, delivery
and performance by each Buyer Party of each of the Closing Documents to which it
is or will be a party, and the consummation by each Buyer Party (as applicable)
of all of the transactions contemplated hereby and thereby:
               (i) do not and will not violate any provision of such Buyer
Party’s organizational documents or instruments;
               (ii) do not and will not require any consent, waiver, approval,
license, Order, designation or authorization of, notice to, or registration,
filing, qualification or declaration with, any Person (whether or not a
Governmental Authority), other than one or more filings with the Securities and
Exchange Commission on Schedule 13D by one or more Buyer Parties with respect to
the beneficial ownership of Parent’s outstanding capital stock and/or any such
consent, waiver, approval, license, Order, designation, authorization, notice,
registration, filing, qualification or declaration that is not required as a
condition to the effectiveness of the execution and delivery by Buyer, and
performance by each relevant Buyer Party, of this Agreement and each other
Closing Document to which it is or will be a party and the consummation by such
Buyer Party of all of the transactions contemplated hereby and thereby; and

- 29 -



--------------------------------------------------------------------------------



 



               (iii) do not and will not, with or without the giving of notice
or the passage of time or both, violate or conflict with, or result in a breach
or termination of any provision of, or constitute a default under, or accelerate
or permit the acceleration of the performance required by the terms of, or
otherwise give rise to any liability under, (A) any contract, license, permit,
agreement or instrument to which a Buyer Party (if such Buyer Party is or will
be a party to a Closing Document) is a party or by which such Buyer Party or any
of its properties may be bound or (B) any applicable Law or Order to which a
Buyer Party (if such Buyer Party is a party to a Closing Document) is a party or
by which such Buyer Party or any of its properties may be bound, except for any
such violation, conflict, breach, termination, default, acceleration or
Liability that would not have a material adverse effect on the ability of such
Buyer Party to perform its obligations under the Closing Documents to which it
is or will be a party.
          (d) Litigation. No Action is currently pending, or to the knowledge of
Buyer threatened, against any Buyer Party (if such Buyer Party is a party to a
Closing Document) or any of its properties or with respect to this Agreement or
any Closing Document that would have a material adverse effect on the ability of
such Buyer Party to perform its obligations under the Closing Documents to which
it is or will be a party.
          (e) No Brokerage or Finder’s Fees. Neither Buyer nor any of its
Affiliates has any liability or obligation under any arrangement entered into by
or on behalf of Buyer or any of its Affiliates to pay any fees or commissions to
any broker, finder or advisor with respect to the transactions contemplated by
this Agreement for which any Seller or any of its Affiliates would be liable.
ARTICLE VI.
ADDITIONAL COVENANTS AND FURTHER ASSURANCES
     6.1. Certain Covenants of Seller Parties.
          (a) Rating Agencies and Requisite Parties. Each Seller Party shall act
in good faith, and use commercially reasonable efforts, to obtain the Rating
Agency Affirmation Letters, the execution and delivery by the requisite parties
of an Appointment and Assumption Agreement with respect to the Servicing
Agreement of each Series, and such other consents necessary for the Sellers’
resignations as Servicing Parties, and Buyer’s appointment as Servicing Parties,
under the Servicing Agreements and the sale and purchase of the Conveyed
Property hereunder. The Seller Parties shall jointly and severally bear all
third party costs (other than those of Buyer and its Affiliates) of obtaining
such Rating Agency Affirmation Letters, each such Appointment and Assumption
Agreement executed and delivered by the respective requisite parties and such
other consents.
          (b) Conduct of Business. Without the prior written consent of the
Buyer, during the period from the date of this Agreement to the Closing, the
Seller Parties shall, and Parent shall cause the Seller Parties to, conduct that
portion of their business that is applicable to the Serviced Accounts, the Third
Party Servicing Agreements, the Countryplace Series or the Securitization
Program in substantially the same manner in which it is conducted on the date
hereof, including, without limitation, consistently with practices no less
stringent than Sellers’

- 30 -



--------------------------------------------------------------------------------



 



current collection and servicing criteria and other written policies and shall
use all commercially reasonable efforts to preserve the present business
organization applicable to the servicing of the Serviced Accounts, the
Countryplace Series, the Securitization Program and the Third Party Servicing
Agreements. Without limiting the generality of the foregoing, prior to the
Closing, without the prior written consent of Buyer (which consent will not be
unreasonably withheld), no Seller Party shall, and Parent shall cause the Seller
Parties not to:
                    (i) violate or fail to perform any material obligation or
duty imposed upon it by any Law or the Facility Documents;
                    (ii) modify, amend, terminate, relinquish or assign, or
grant any waiver or release under or with respect to, any Facility Document
other than as required by applicable Law or subpoena, court order or similar
judicial process; provided that, if any Seller Party so takes or effects any
such action as required by applicable Law or subpoena, court order or similar
judicial process in accordance with this Section 6.1(b)(ii), such Seller Party
shall provide Buyer with prior written notice of such action;
                    (iii) make any material change in servicing, billing,
collection, loss mitigation practices, operations or policies of the Servicing
Agreements or Securitization Programs; or
                    (iv) with regard to those Serviced Accounts as to which the
related Borrowers reside in areas that have been designated by the Federal
Emergency Management Agency as having been impacted by a natural disaster, the
applicable Seller Party shall furnish Buyer with information about such Seller
Party’s policies, procedures and practices relating to account payment deferrals
and collection activities and if such Seller Party intends to change a business
practice related to such Serviced Accounts before the consummation of the
transactions contemplated by this Agreement, such Seller Party shall discuss the
intended change with Buyer before such Seller Party implements the change.
          (c) Cooperation with Buyer. Each Seller Party shall cooperate in good
faith and provide all information Buyer reasonably requests in order to complete
the transactions contemplated by this Agreement. Prior to the Closing, each
Seller Party shall provide Buyer with access to those of such Seller Party’s
employees who are familiar with Sellers’ servicing of the Serviced Accounts, for
the purpose of assisting Buyer in the contemplated transfer of the Serviced
Accounts from Sellers’ servicing systems to Buyer’s servicing system following
Buyer’s appointment as Servicing Party under the Servicing Agreements. Prior to
the Closing, each Seller Party shall afford, and shall cause their Affiliates to
afford, to Buyer, its Affiliates and its and their counsel, accountants and
auditors, during normal business hours, reasonable access to the books and
records (including all electronic files in whatever medium or form), and similar
materials relating to the Conveyed Property, the Third Party Servicing
Agreements and the Securitization Program (including the Facility Documents),
and the right to make copies thereof.
          (d) Post-Closing Remittances. All payments and reimbursements derived
from the Conveyed Property (including any amounts payable to Buyer pursuant to
Section 6.11) and received by any Seller Party on or after the Closing Date
shall be the property of Buyer and

- 31 -



--------------------------------------------------------------------------------



 



shall be held in trust by such Seller for the benefit of Buyer, and such Seller
Party will promptly transmit, by wire transfer of immediately available funds to
an account designated by Buyer, to Buyer for Buyer’s own account (within three
Business Days of such Seller Party’s receipt thereof) all such payments and
reimbursement.
          (e) Non-Solicitation of Force-Placed Insurance. Each Seller Party
covenants and agrees that after the Closing, neither it nor its Affiliates will,
directly or indirectly, solicit the placement or renewal of, nor assist any
Person in soliciting, placing or renewing, any forced-placed hazard insurance
policies or other products or services related to the Serviced Accounts;
provided, however, that Sellers may solicit the renewal of hazard insurance
policies voluntarily purchased by obligors under the Serviced Accounts
identified on Schedule 6.1(e) hereto from Sellers or from providers for whom any
Seller acted as an agent.
          (f) Schedule Update. From and after the date hereof and until the
Closing Date, the Seller Parties shall deliver to Buyer on or prior to the last
day of each calendar month and on the Closing Date revised versions of each of
Schedule V, Schedule VII, Schedule VIII, Schedule 4.1(h)(i), Schedule 4.1(h)(ii)
and Schedule 4.1(h)(iii) hereto, in each case setting forth as of such dates
updates to the information set forth in the immediately preceding version of
such Schedule delivered to Buyer pursuant to this Agreement. No updated schedule
delivered to Buyer pursuant to this Section 6.1(f) shall have the effect of
(a) modifying any respect any of the representations, warranties, covenants or
agreements made by any Seller Party under this Agreement, or (b) curing in any
respect any breach by any Seller Party of its representations, warranties,
covenants or agreements under this Agreement.
          (g) Negotiations.
                    (i) To the extent not prohibited by applicable Law, from and
after the date hereof and until the Closing shall have been consummated, neither
any Seller Party nor any of its respective officers, directors (or Persons in
similar positions), employees, Affiliates, stockholders, members,
representatives, agents, nor anyone acting on behalf of any of them shall
directly or indirectly encourage, solicit, engage in discussions or negotiations
with, or provide any information to, any person, firm, or other entity or group
(other than Buyer or its representatives) concerning any sale of assets or
similar transaction (a “Competing Transaction”) involving any Seller Party, the
Conveyed Property or appointment of a successor Servicing Party other than Buyer
unless this Agreement is terminated pursuant to and in accordance with
Article XI hereof; provided that any sale of Excluded Assets by any Seller Party
shall not be deemed to be a Competing Transaction. Each Seller Party shall
notify Buyer in writing of any inquiries or communications (whether written or
oral) concerning any Competing Transaction within one Business Day after such
Seller Party shall have received or become aware of such inquiry or
communication, which notice shall include a copy of such inquiry or
communication (or, if such inquiry or communication was made orally, a
reasonably detailed description of such inquiry or communication).
Notwithstanding the foregoing, nothing in this Agreement shall prohibit Parent
from furnishing nonpublic information regarding Parent or any Seller Party to,
or entering into discussions with, any Person in response to any inquiry or
communication with respect to a Competing Transaction that is submitted to
Parent by such Person without violation of this Section 6.1(g); provided that
Parent (A) gives Buyer written notice of the identity of such Person and of
Parent’s intention to furnish information to, or enter into discussions with,
such

- 32 -



--------------------------------------------------------------------------------



 



Person at least one Business Day prior to furnishing any such information to, or
entering into discussions with, such Person, (B) shall not, and shall not allow
any of its Affiliates or its or their respective directors (or Persons in
similar positions), officers, employees, agents or representatives to disclose
any nonpublic information to such Person without first entering or having
entered into a written agreement with such Person containing confidentiality and
standstill restrictions that are no less favorable, in the aggregate, to Parent
than those contained in any similar agreement between Parent (or any of its
Affiliates) and Buyer (or any of its Affiliates), and (C) contemporaneously with
making available any such information to such Person, and if such information
shall have not been previously provided to Buyer, provides such information to
Buyer.
                    (ii) If at any time following the date of this Agreement and
prior to obtaining the Stockholder Approval, (i) Parent shall have received a
written proposal from a third party with respect to a Competing Transaction that
Parent’s board of directors believes in good faith to be bona fide, (ii) such
proposal did not occur as a result of or in connection with a breach of this
Section 6.1(g), and (iii) after consultation with its financial advisor and
outside legal counsel, Parent’s board of directors determines in good faith that
the failure to withdraw or modify its approval of, or its recommendation to
Parent’s stockholders to approve, this Agreement and the transactions
contemplated hereby would violate its fiduciary duties to the stockholders of
Parent under applicable Law, then Parent’s board of directors may withdraw or
modify its approval of, or its recommendation to Parent’s stockholders to
approve, this Agreement and the transactions contemplated hereby (any such
withdrawal or modification, a “Recommendation Change”).
          (h) Non-Solicitation of Employees. Each Seller Party acknowledges that
the value to Buyer of the transactions contemplated by this Agreement would be
substantially diminished if any Seller Party or any of its Affiliates were to
solicit for employment any of the management or key employees of Buyer or its
Affiliates who are identified on Schedule 6.1(h) hereto. Accordingly, during the
period commencing on the Closing Date and ending 18 months thereafter, neither
any Seller Party nor any of its Affiliates shall, either alone or in conjunction
with any other Person, directly or indirectly (including through any of its
present or future Affiliates) solicit for employment or hire any such employee
identified on Schedule 6.1(h) hereto. If any provision of this Section 6.1(h) is
determined by a court of competent jurisdiction to be invalid in part, it shall
be curtailed, as to time, location or scope, to the minimum extent required for
its validity under the applicable Laws of the United States and shall be binding
and enforceable with respect to the Seller Parties and their Affiliates, as so
curtailed; it being the intention of the parties that the provisions of this
Section 6.1(h) be enforced to the fullest extent permissible under the Laws and
policies of each jurisdiction in which enforcement may be sought, and that the
unenforceability (or the modification to conform to such Laws and policies of
any provision of this Section 6.1(h)) shall not render unenforceable or impair
the remainder of the provisions of this Section 6.1(h).
          (i) Insurance Reimbursement. In the event Buyer credits any
Force-Placed Premium that was charged or assessed to a Borrower or Serviced
Account prior to the Closing Date due to any cancellation of the related
force-placed Hazard Insurance Policy on or after the Closing Date, the Seller
Parties shall, and Parent shall cause the Seller Parties to, pay Buyer, upon
receipt of an invoice and supporting documentation from Buyer, an amount equal
to such

- 33 -



--------------------------------------------------------------------------------



 



credit less any amounts recovered by Buyer from other sources, including but not
limited to unearned commissions; provided that the Seller Parties’ obligation
pursuant to this Section 6.1(i) is subject to none of Buyer, its Affiliates or
any insurance carrier to which Buyer or its Affiliates provides the name of such
Serviced Account or the related Borrower soliciting such Serviced Account, or
the related Borrower, to change or terminate such force-placed Hazard Insurance
Policy on such Serviced Account as in effect on the Closing Date.
          (j) Requested Modifications of Facility Documents. The Seller Parties
and their Affiliates shall, and Parent shall cause the Seller Parties and their
Affiliates to, consent to any modification, waiver or amendments to any Facility
Document reasonably requested by Buyer or its Affiliates provided that such
modification, waiver or amendment would not materially and adversely affect any
Seller Party or its Affiliates as reasonably determined by Parent.
          (k) Compliance Certifications. The Seller Parties shall prepare, or
cause to be prepared, each Compliance Certification for and deliver such
Compliance Certification to Buyer and the related Trustee and any other
requisite recipient at least three Business Days prior to the deadline for
delivering such Compliance Certification pursuant to the terms of the related
Servicing Agreement.
          (l) Proxy Statement.
               (i) Parent shall prepare and file with the SEC, as promptly as
practicable after the date of this Agreement (but in any event no later than
15 days following the date hereof), a proxy statement in preliminary form
relating to the Stockholders Meeting (such proxy statement, including any
amendment or supplement and any schedules and exhibits thereto, the “Proxy
Statement”). The Proxy Statement shall set forth (among other things) that the
board of directors of Parent: (A) has determined that this Agreement and the
transactions contemplated hereby are advisable and are fair to and in the best
interests of Parent and its stockholders, and (B) recommends that Parent’s
stockholders approve this Agreement and the transactions contemplated hereby
(whether as components of an asset disposition and management plan (or other
plan, scheme or arrangement) or otherwise).
               (ii) Parent shall as soon as reasonably practicable notify Buyer
of the receipt of all comments (written or oral) of the SEC with respect to the
Proxy Statement and of any request by the SEC for any amendment or supplement
thereto or for additional information and shall as soon as reasonably
practicable provide to Buyer copies of all material correspondence between
Parent and/or any of its representatives on the one hand, and the SEC, on the
other hand, with respect to the Proxy Statement. Parent and Buyer shall each use
its reasonable best efforts to promptly provide responses to the SEC with
respect to all comments received on the Proxy Statement by the SEC and Parent
shall cause the definitive Proxy Statement to be mailed promptly after the date
the SEC staff advises that it has no further comments thereon or that Parent may
commence mailing the Proxy Statement. Subject to applicable Laws, Parent and
Buyer each shall, upon request by the other, furnish the other with all
information concerning itself, its Affiliates, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the Proxy Statement. Parent will provide Buyer a reasonable
opportunity to review and consult with Parent

- 34 -



--------------------------------------------------------------------------------



 



regarding the Proxy Statement, or any amendments or supplements thereto, prior
to filing the same with the SEC, and Parent shall use its reasonable best
efforts to have the Proxy Statement cleared by the SEC as promptly as
practicable after the date hereof.
               (iii) Parent shall cause the Proxy Statement, and the letter to
stockholders, the notice of meeting and the form of proxy provided to
stockholders of Parent therewith, in connection with the transactions
contemplated hereby, at the time that the Proxy Statement is first mailed to the
stockholders of Parent and at the time of the Stockholders Meeting, to not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading, and to
comply, in all material respects, as to form with the provisions of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder; provided,
however, that the obligations of Parent contained in this Section 6.1(l)(iii)
shall not apply to any information supplied by Buyer or any of its
representatives to Parent for the purpose of inclusion in or incorporation by
reference in the Proxy Statement.
          (m) Stockholders Meeting. Parent, acting through its board of
directors, shall, in accordance with applicable Law and its certificate of
incorporation and bylaws, duly call, give notice of, convene and hold a meeting
of its stockholders (the “Stockholders Meeting”) as promptly as reasonably
practicable after the execution of this Agreement to consider and vote upon the
approval of this Agreement and the transactions contemplated hereby (whether as
components of an asset disposition and management plan (or other plan, scheme or
arrangement) or otherwise). Parent and its board of directors shall take all
reasonable lawful action to solicit and obtain at the Stockholders Meeting the
approval of this Agreement and the transactions contemplated hereby by the
holders of a majority of the outstanding shares of common stock of Parent
entitled to vote on such matter (the “Stockholder Approval”).
          (n) Fort Worth Real Property Matters. Without the prior written
consent of the Buyer, during the period from the date of this Agreement to the
Closing, the Seller Parties shall, and Parent shall cause the Seller Parties to,
(i) operate the Fort Worth Real Property in substantially the same manner in
which it is conducted on the date hereof, (ii) not amend, modify or terminate
any of the Assigned Leases or the Shared Services Agreement, (iii) not violate
or fail to perform any material obligation or duty imposed upon any Seller Party
or any of its Affiliates by any Law, the Assigned Leases or the Shared Services
Agreement, (iv) not sell, lease, transfer or otherwise dispose of or mortgage or
pledge or impose (voluntarily or involuntarily) any Liens on any of the Assigned
Leases or the Shared Services Agreement, and (v) not accelerate or delay any
payment due and payable under any Assigned Lease or the Shared Services
Agreement. Each Seller Party shall promptly deliver to Buyer copies of any
written correspondence or notices either distributed or received by any such
Seller Party in respect of the Assigned Leases or the Shared Services Agreement.
     6.2. Certain Covenants of Buyer.
          (a) Cooperation Regarding Rating Agencies and Trustee. Buyer shall act
in good faith to obtain, and shall cooperate with the Seller Parties and assist
them in obtaining, the Rating Agency Affirmation Letters, the execution and
delivery by the applicable Trustee of an

- 35 -



--------------------------------------------------------------------------------



 



Appointment and Assumption Agreement with respect to the Servicing Agreement of
each Securitization Series and Countryplace Series, and such other consents
necessary for and Sellers’ resignations and Buyer’s appointment as Servicing
Party under the Servicing Agreements and the sale and purchase of the Conveyed
Property hereunder.
          (b) Access to Information; Facility Documents; Cooperation. Subject to
applicable Law and the Facility Documents, after the Closing and at the Seller
Parties’ sole cost and expense, Buyer shall afford, and shall cause its
Affiliates to afford, to any Seller Party, its Affiliates and its and their
counsel, accountants and auditors, during normal business hours, reasonable
access to the books and records and similar materials relating to the Conveyed
Property, the Third Party Servicing Agreements, the Countryplace Series and the
Securitization Program (including the Facility Documents), and the right to make
copies thereof or, to the extent not in violation of Buyer’s duties as Servicing
Party under the Servicing Agreements, to receive an original document and
substitute a copy thereof, or, if requested by any Seller Party, Buyer shall
promptly deliver such copies or, to the extent not in violation of or in
conflict with Buyer’s duties as Servicing Party under the Servicing Agreements,
such original documents to any Seller Party, to the extent that such access may
be reasonably required by any Seller Party or any of its Affiliates for any
lawful purpose, including, without limitation, (i) the preparation of the
financial statements of any Seller Party and its Affiliates and all Tax Returns
or in connection with any audit or proceeding with respect thereto, (ii) in
connection with any action required to be taken by any Seller Party under any
Facility Document or otherwise in connection with the Securitization Program,
the Countryplace Series or the Third Party Servicing Agreements (including in
connection with the circumstances described in clause (i) or (ii) of
Section 6.2(c)) and (iii) the investigation, litigation and final disposition of
any Action that may have been, or may be, made against any Seller Party or any
of its Affiliates (including without limitation any Action disclosed on
Schedule 4.1(d) hereto). Without limiting the foregoing, Buyer shall use its
commercially reasonable efforts, at the Seller Parties’ sole cost and expense,
to obtain any consents, approvals, affirmations, waivers or similar actions of
any Persons (including without limitation from the applicable Trustee or Rating
Agencies) to permit Buyer to deliver copies or original documents to any Seller
Party as provided under clause (C) above. To the extent that any such books and
records and materials are in the possession of the Trustee, Buyer shall, upon
any Seller Party’s request and at the Seller Parties’ sole cost, exercise its
rights as Servicing Party under the Servicing Agreements to obtain such books,
records and materials from the Trustee and deliver copies or originals thereof
to any Seller Party at the Seller Parties’ sole cost.
          (c) From and after the Closing, if Buyer receives written notice
(i) that any Seller Party has breached any representation or warranty or
agreement contained in any Facility Document or (ii) of any circumstance that
would require any Seller Party to perform or otherwise discharge any Liabilities
in respect of the Securitization Program, the Countryplace Series, any Facility
Documents (including the repurchase of any MH Account under a Securitization
Program) or any Third Party Servicing Agreement that are not Assumed Liabilities
or otherwise incur any Liability in respect of the Securitization Program, the
Countryplace Series, the Third Party Servicing Agreements or any Facility
Document that is not an Assumed Liability, Buyer shall use commercially
reasonable efforts to notify such Seller Party, and shall cooperate with such
Seller Party, at the Seller Parties’ sole expense, in such Seller Party’s
efforts to address and remedy such breach or to perform, discharge or minimize
such Liability.

- 36 -



--------------------------------------------------------------------------------



 



          (d) Proxy Statement. Buyer shall cause any information supplied by it
or any of its representatives for inclusion or incorporation by reference in the
Proxy Statement, at the time that the Proxy Statement is first mailed to the
stockholders of Parent and at the time of the Stockholders Meeting, to not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.
     6.3. Post-Closing Servicing; Obligor Notices.
          (a) Sellers shall continue to engage in “servicing” (within the
meaning of 24 CFR § 3500.2) each Land-and-Home Contract for a period of 15 days
after the notice referred to in Section 6.3(b) hereof is mailed to the
respective Borrower by receiving each scheduled periodic payment made by such
Borrower pursuant to the terms of such Land-and-Home Contract and remitting in
accordance with Section 6.1(d) of this Agreement to Buyer such payments so
received. Neither any Seller Party nor any of its Affiliates shall be
responsible for servicing any Serviced Account in any other capacity from and
after the Closing, including, without limitation, invoicing Borrowers,
repossessing or otherwise foreclosing upon Loan Collateral, protecting and
preserving Loan Collateral or enforcing rights and remedies under the Loan
Documents. The Seller Parties shall be deemed to have complied with the
provisions of this Section 6.3(a) if the notice referred to in Section 6.3(b) is
delivered at least 15 days prior to but excluding the Closing Date.
          (b) At or prior to the Closing, the Seller Parties shall reasonably
cooperate with Buyer to jointly prepare and execute a consolidated “hello” and
“good-bye” notice of servicing transfer complying with the transferee and
transferor servicer requirements of 24 CFR § 3500.21(d) with respect to each
Land-and-Home Contract. On the Closing Date (or as soon as reasonably practical
thereafter), Buyer shall deliver such notices to the respective Borrower by
prepaid first class mail; provided that the cost and expense of such postage
shall be borne equally by the Seller Parties, on the one hand, and Buyer, on the
other hand.
          (c) Neither any Seller Party nor any of its Affiliates shall be
responsible for servicing any Serviced Account in any capacity from and after
the Closing, including, without limitation, invoicing Borrowers, repossessing or
otherwise foreclosing upon Loan Collateral, protecting and preserving Loan
Collateral or enforcing rights and remedies under the Loan Documents; provided,
however, that the Seller Parties shall prepare and deliver to the Trustee and
each other requisite recipient for each Series the Remittance Report due in the
month in which the Closing Date occurs (covering the Closing Due Period) in
accordance with the terms of the related Servicing Agreement. Each such
Remittance Report shall be substantially in the same form as the Remittance
Report prepared by the Seller Parties for the Due Period ending immediately
preceding the Closing Due Period for the related Series and shall include all
certifications and representations to the Trustee contained on such earlier
Remittance Report and such Remittance Report will not state that such reports
are being prepared or provided on behalf of Buyer or its Affiliates or words to
that effect. The Seller Parties shall provide Buyer a copy of each such
Remittance Report at least one Business Day prior to the related Remittance
Date. Each Seller shall comply with any and all procedures set forth in the
Servicing Agreements regarding its resignation including the transfer of any
monies held in Collection Accounts or similar funds on behalf of bondholders. To
the extent that any Seller holds monies which are

- 37 -



--------------------------------------------------------------------------------



 



owing to third parties which are non-reimbursable (“Third Party Payments”), such
as Taxes, such Seller may retain such funds for its own account and Buyer will
receive a credit for such sum against the Purchase Price.
          (d) All payments and reimbursements received under the terms of any
Servicing Agreement on or after the Closing Date shall be the property of Buyer
and if received by Sellers shall be held in trust by such Seller for the benefit
of Buyer, and such Seller will promptly transmit, by wire transfer of
immediately available funds to an account designated by Buyer, to Buyer for
Buyer’s own account (within three Business Days of such Seller’s receipt
thereof) all such payments and reimbursements. All payments and reimbursements
constituting Excluded Assets that are received under the terms of any Servicing
Agreement on or after the Closing Date shall be the property of Sellers and if
received by Buyer shall be held in trust by Buyer for the benefit of Seller, and
Buyer will promptly transmit, by wire transfer of immediately available funds to
an account designated by Sellers, to Sellers for Sellers’ own account (within
three Business Days of Buyer’s receipt thereof) all such payments and
reimbursements.
     6.4. Post Closing Data Files. The Seller Parties shall deliver the Post
Closing Data Files to Buyer within two Business Days after the Closing Date.
     6.5. Further Assurances. At and after the Closing, and without further
consideration therefor, (a) each Seller Party shall execute, or arrange the
execution of, and deliver to Buyer such further instruments and certificates of
conveyance and transfer as Buyer may reasonably request or as may otherwise be
necessary to evidence and effect the sale, assignment, transfer, conveyance and
delivery of the Conveyed Property from such Seller Party to Buyer as provided
herein, and (b) Buyer shall execute, or shall arrange the execution of, and
deliver to any Seller Party such further instruments and certificates of
assumption, novation and release as such Seller Party may reasonably request or
as may otherwise be necessary to effectively make Buyer responsible for all
Assumed Liabilities.
     6.6. Further Actions. Upon the terms and subject to the conditions set
forth in this Agreement, the Seller Parties and Buyer shall each use their
respective reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, and to assist and cooperate with the
other party hereto in doing, all things necessary under applicable Law to
consummate the transactions contemplated hereby, including, without limitation,
(a) obtaining any such necessary licenses, approvals and Orders of, and making
any such necessary filings with and giving any such necessary notices to, any
Governmental Authority with competent jurisdiction over the transactions
contemplated hereby, (b) obtaining any Required Consents, (c) resolving any
investigation or inquiry into the transactions contemplated hereby and
(d) unless otherwise agreed by the parties, defending any Action challenging
this Agreement or the consummation of the transactions contemplated hereby,
including seeking to have vacated or reversed any stay or temporary restraining
order entered by any Governmental Authority prohibiting or otherwise restraining
the consummation of the transactions contemplated hereby.

- 38 -



--------------------------------------------------------------------------------



 



     6.7. Transaction Costs; Taxes.
          (a) Except as otherwise expressly provided for herein, each Seller
Party and Buyer shall each be liable for and pay their respective transaction
costs and expenses (including any legal, accounting and other professional fees
and expenses) that it incurs in connection with the negotiation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby.
          (b) Notwithstanding anything contained herein to the contrary,
(i) Buyer shall be liable for and pay when due any fees and costs of recording
and filing all applicable conveyancing or other instruments, associated with the
sale and assignment of the Conveyed Property and the appointment of Buyer as
Servicing Party under the Servicing Agreements as contemplated hereby, and Buyer
shall, to the extent not prohibited by applicable Law, indemnify, defend and
hold harmless each Seller Party and its Affiliates against all amounts in
respect thereof and (ii) any sales Tax, use Tax, real property transfer or gains
Tax, asset transfer Tax, documentary stamp Tax or similar Tax associated with
the sale and assignment of the Conveyed Property contemplated hereby shall be
paid equally by the Seller Parties, on the one hand, and Buyer, on the other
hand; provided, however, that Buyer shall not be responsible for, and the Seller
Parties shall, to the extent not prohibited by applicable Law, indemnify, defend
and hold harmless Buyer and its Affiliates against, all amounts in respect
thereof any Taxes imposed on or measured by net or taxable income of any Seller
Party or any of its Affiliates in connection with the Conveyed Property
hereunder. Each Seller Party and Buyer shall each be responsible for preparing
and filing each Tax Return required by Law to be filed by it as a result of the
transactions contemplated hereby, and each Seller Party and Buyer shall
cooperate with each other in the preparation, execution and filing of all such
Tax Returns regarding any Tax which becomes payable as a result of the
transactions contemplated hereby and/or shall cooperate with each other to seek
an available exemption from any such Tax. Within a reasonable time prior to the
payment of any such Tax (or other amount) that is the responsibility of Buyer or
the Seller Parties pursuant to this Section 6.7(b), the Person paying such Tax
(or other amount) contemplated by this Section 6.7(b) shall notify the Person
responsible for such Tax (or other amount) pursuant to this Section 6.7(b) of
the amount of such Tax (or other amount) and the portion thereof which is the
liability of such Person responsible for such Tax (or other amount) pursuant to
this Section 6.7(b), although failure to provide such notice will not relieve
such Person responsible for such Tax (or other amount) from its liability
hereunder except to the extent that it has been prejudiced by such delay or
failure.
          (c) Buyer and the Seller Parties agree that, for purposes of computing
the amount of any indemnification payment under either this Section 6.7 or
Article X of this Agreement, any such indemnification payment shall be treated
as an adjustment to the Purchase Price for all Tax purposes.
     6.8. Employment Matters.
          (a) The Seller Parties shall deliver an updated Employee List to the
Buyer in the event that (i) the employment with any Seller Party or any of its
Affiliates of any Subject Employee is terminated, or (ii) any individual who is
not listed on the Employee List becomes a Subject Employee. Prior to the
Closing, Buyer may, at its sole discretion, extend offers of

- 39 -



--------------------------------------------------------------------------------



 



employment to any or all of the Subject Employees. All offers of employment to
be made by Buyer pursuant to this Section 6.8 shall be made contingent upon and
effective as of the Closing. The individuals who accept such offers of
employment from Buyer are hereafter collectively referred to as the “Transferred
Employees.” To the extent requested by Buyer, each Seller Party shall provide
Buyer with reasonable access to each Subject Employee listed on the Employee
List between the date hereof and the Closing Date and no Seller Party or any of
its Affiliates shall directly or indirectly interfere with any attempt by Buyer
to make an offer of employment to any such Subject Employee or otherwise take
any action which might reasonably be expected to cause such Subject Employee to
disfavor or decline any such offer of employment.
          (b) For the avoidance of doubt, nothing contained in this Section 6.8
shall be deemed to guarantee, or be construed as guaranteeing, employment to any
particular employee for a period greater than otherwise required by any
applicable Law. Except as provided otherwise in this Section 6.8 or as required
by applicable Law, the terms of the Transferred Employees’ employment shall be
upon such terms and conditions as the Buyer, in its sole discretion, shall
determine.
          (c) No provision of this Section 6.8 shall create any third party
beneficiary or other rights in any employee or former employee (including any
beneficiary or dependent thereof) of any Seller Party or of any of its
Affiliates in respect of continued employment (or resumed employment) with Buyer
or any of its Affiliates, and no provision of this Section 6.8 shall create any
such rights in any such persons in respect of any benefits that may be provided,
directly or indirectly, under any Employee Benefit Plan or any plan or
arrangement which may be established by Buyer or any of its Affiliates. No
provision of this Agreement shall constitute a limitation on rights to amend,
modify or terminate after the Closing Date any such plans or arrangements of
Buyer or any of its Affiliates.
     6.9. Certain Litigation Matters. From and after the Closing, Buyer will
assume responsibility for and shall prosecute any Actions existing on the
Closing Date constituting ordinary course collection litigation by any Seller as
Servicing Party in respect of any Serviced Account, and, in connection
therewith, each relevant Seller and Buyer shall as soon as practicable after the
Closing make such filings and take any other action required to substitute Buyer
for such Seller as a party to such litigation; provided that if any such
litigation also includes, at the time of Closing or thereafter, counterclaims
against such Seller or any of its Affiliates, such Seller shall remain a party
to such litigation solely for purposes of such counterclaim and such Seller
shall control the defense of such counterclaim. Each Seller and Buyer shall
cooperate and coordinate with each other in connection with both any such Action
being prosecuted by Buyer and any counterclaim being defended by such Seller.
     6.10. Confidentiality.
          (a) Each Seller Party and its Affiliates shall hold and keep
confidential (and shall not disclose) any information provided by Buyer pursuant
to Section 6.2(b)(i) hereof; provided that this Section 6.10(a) shall not apply
to (i) information which is publicly available at the time of disclosure
(through no act of any Seller Party or any of its Affiliates) or
(ii) disclosures which are required to be made under legal process by applicable
Laws.

- 40 -



--------------------------------------------------------------------------------



 



          (b) Buyer and its Affiliates will hold and keep confidential (and will
not disclose) any information provided by any Seller Party pursuant to
Section 6.1(c) hereof; provided that this Section 6.10(b) shall not apply to
(i) information which is publicly available at the time of disclosure (through
no act of Buyer or any of its Affiliates) or (ii) disclosures which are required
to be made under legal process or by applicable Law.
     6.11. Certain Lease Apportionments. Notwithstanding anything to the
contrary contained in this Agreement, all income from and expenses relating to
the Assigned Leases of every type (including, without limitation, all rent,
additional rent, real estate taxes, common area maintenance and other charges,
insurance obligations and utility charges) and nature as is customary with a
Closing of the type contemplated by this Agreement (including, without
limitation, accrued expenses not yet due and payable and income collected prior
to the Closing) shall be apportioned and prorated over the appropriate period in
a manner that fairly apportions such income and expense among Buyer, on the one
hand, and the Seller Parties, on the other hand, at the Closing as of the close
of business on the day immediately prior to the Closing Date. The Seller Parties
agree to prorate real estate taxes and assessments based on when such taxes and
assessments accrue, notwithstanding when such taxes and assessments become a
lien on the premises leased by the Assigned Leases. The prorations and
apportionments hereunder shall be jointly prepared by the Seller Parties and
Buyer before the Closing on the basis of actual and estimated amounts as
provided. The Seller Parties and Buyer agree to adjust between themselves after
the Closing any errors, reconciliations, or omissions on the prorations or
adjustments set forth in the closing statements and any other prorations or
adjustment made pursuant to this Agreement. Notwithstanding anything to the
contrary contained herein, such apportionments shall be deemed final and not
subject to further post-Closing adjustments if no such adjustments have been
requested within 90 days after such time as all necessary information is
available to make a complete and accurate determination of such apportionments.
The provisions of this Section 6.11 shall survive the Closing indefinitely.
     6.12. Fort Worth Real Property. Each Seller Party shall be obligated to
comply with the terms set forth in each of the Assigned Leases that provide for
specified procedures to transfer the Assigned Leases, including, without
limitation, the provisions set forth in Article 11 of the Fort Worth Lease.
     6.13. Servicing of Third Party Accounts.
          (a) If at any time prior to the date that is 48 months from the
Closing Date, Buyer or its Affiliate is terminated or replaced as Servicer under
any Third Party Servicing Agreement for any reason, Parent shall pay to Buyer or
its designated Affiliate an amount equal to the Third Party Servicing Rebate.
          (b) The Third Party Servicing Rebate shall be due and payable to Buyer
on the 15th day following the last day of the Collection Period in which Buyer
was terminated or replaced (provided that, in the event that such 15th day is
not a Business Day, then such Third Party Servicing Rebate shall be due and
payable on the first Business Day following such 15th day).

- 41 -



--------------------------------------------------------------------------------



 



     6.14. Servicing of MH Accounts. In acting as Servicer of the MH Accounts,
Buyer shall apply a standard of care no less than that which Buyer customarily
exercises with respect to assets similar in nature and character to the MH
Accounts that Buyer services for itself in accordance with its existing
practices and procedures relating to assets of the nature and character of the
MH Accounts.
     6.15. Optional Redemption.
          (a) Not less than 45 days in advance of a date on which Buyer
reasonably expects an Optional Redemption Date to occur for a Redeemable Series,
Buyer, for so long as it is Servicer for such Redeemable Series, will notify
Parent of the occurrence of such Optional Redemption Date and whether Buyer has
decided to exercise the Optional Redemption Right related to such Optional
Redemption Date on behalf of itself or its Affiliates. If Parent is not the
Trust Interest Holder for the applicable Redeemable Series as of the notice date
described above, Parent will forward the notification to the Trust Interest
Holder.
          (b) If Buyer elects not to exercise the Optional Redemption Right
arising on an Optional Redemption Date (such election a “Redemption
Declination”), the Trust Interest Holder may, within ten Business Days of
delivery of a notice from Buyer of a Redemption Declination, notify Buyer that
is desires that Buyer exercise the Optional Redemption Right on behalf of the
Trust Interest Holder (such request a “Holder Election”). Following receipt of
notice of a Holder Election, Buyer will comply with all requirements of the
Servicer in connection with the exercise of an Optional Redemption Right under
the related Servicing Agreement. In connection with a Holder Election, Buyer
will notify the Trustee for the Redeemable Series that the Trust Interest Holder
will deposit the Redemption Price for such Redeemable Series on Buyer’s behalf,
and, the Trust Interest Holder will deposit the Redemption Price for the related
Redeemable Series directly with the Trustee for such Redeemable Series on the
date required by the related Servicing Agreement. Following the receipt by the
Trustee of the Redemption Price and the redemption of the securities of the
Redeemable Series, Buyer will simultaneously acquire the MH Accounts related to
such Redeemable Series (the “Redeemed Accounts”) and convey such Redeemed
Accounts to the Trust Interest Holder pursuant to a Forward Sale Agreement.
          (c) If the Trust Interest Holder (i) does not appoint Buyer or its
Affiliate to service such Redeemed Account, or (ii) conveys the Redeemed
Accounts to a party, and following such conveyance the acquiring party does not
appoint Buyer or its Affiliate to service such Redeemed Accounts, the Trust
Interest Holder will notify Buyer of such and will, within five Business Days of
delivering such notice, pay to Buyer in immediately available funds a rebate
amount equal to 2.04% of the aggregate unpaid principal balance of such Redeemed
Accounts.
          (d) For so long as Buyer or its Affiliate is servicer of a Redeemable
Series, if (i) (A) such Redeemable Series is redeemed prior to an Optional
Redemption Date pursuant to the terms of a Redemption Right exercised by any
party other than Buyer or its Affiliate or (B) such Redeemable Series is subject
to an auction at any time and the winning bidder at such auction is a Seller
Party or its Affiliate, a holder of any residual interest in such Redeemable
Series or any agent of any of the foregoing, and (ii) at any time from and after
such redemption,

- 42 -



--------------------------------------------------------------------------------



 



Buyer or its Affiliate is not retained as servicer with respect to any MH
Account within such Redeemable Series, Parent will notify Buyer of such and
will, within five Business Days of delivering such notice, pay to Buyer in
immediately available funds a rebate amount equal to 2.04% of the aggregate
unpaid principal balance of such MH Account as of the date such Redeemable
Series was redeemed.
          (e) Notwithstanding the foregoing, a Trust Interest Holder’s failure
to either (i) exercise a Holder Election within ten Business Days of the
delivery of a Redemption Declination by Buyer or (ii) deposit the Redemption
Price for a Redeemable Series by the date required under the related Servicing
Agreement shall, to the extent not prohibited by applicable Law, operate as an
irrevocable waiver of all of its rights and interest in the Optional Redemption
Right for the related Redeemable Series, and the Trust Interest Holder and its
Affiliates will hold Buyer harmless for any disposition of the MH Accounts
related to such Redeemable Series to any other party including Buyer.
          (f) All costs and expenses, including reasonable attorneys fees,
incurred by Buyer in connection with a Holder Election shall be borne solely by
the Trust Interest Holder and shall be payable in connection with the
consummation of the related Forward Sale Agreement.
     6.16. Performance by Sellers. Without limitation of any specific reference
to such effect elsewhere herein, Parent irrevocably covenants to Buyer that it
will cause OFLLC to, and will cause OFLLC to cause OSI to, perform its
respective obligations hereunder and under any Closing Document to which it (or
any of them) is a party and otherwise to comply with the terms hereof and
thereof.
     6.17. Delivery of Certain Information.
          (a) For so long as Buyer or its Affiliates is the Servicer for a
Series, Buyer agrees to periodically deliver to the Seller Parties the servicing
data for such Series described on Schedule 6.17(a) hereto (the “Reported Data”)
at the respective intervals described therein.
          (b) Each Seller Party represents and covenants that any Seller Party
or any of its Affiliates receiving any item of Reported Data will utilize such
Reported Data solely to the extent necessary to perform its respective
obligations under a Dealer Program.
          (c) For so long as Buyer or its Affiliates is the Servicer for a
Securitization Series (other than Merit 11, Merit 12 and Merit 13), Buyer agrees
to post the servicing data for such Securitization Series described on
Schedule 6.17(c) hereto to its ABS portal website on the monthly remittance date
for such Securitization Series.
     6.18. Mitigation of Losses. Buyer agrees to reasonably cooperate with each
Seller in the performance of its duties as Servicer under the Servicing
Agreements (as applicable) with respect to mitigating repossessions and other
losses.
     6.19. Termination of Servicing.
          (a) If at any time Buyer or its Affiliate is terminated or replaced as
Servicing Party under any Series (other than a Countryplace Series) due to the
occurrence of a Servicer

- 43 -



--------------------------------------------------------------------------------



 



Default arising or continuing on or prior to the Closing Date, Parent shall pay
to Buyer or its designated Affiliate an amount equal to the Termination Rebate.
          (b) The Termination Rebate shall be due and payable to Buyer on the
15th day following the last day of the Collection Period in which Buyer was
terminated or replaced (provided that, in the event that such 15th day is not a
Business Day, then such Termination Rebate shall be due and payable on the first
Business Day following such 15th day).
     6.20. Reserve Accounts. For so long as Buyer or its Affiliate is servicer
of an applicable Series, following the Closing Date, with respect to any
Servicing Transfer under an applicable Servicing Agreement, Buyer will (a) pay
any and all costs and expenses incurred by a Backup Servicer or Subservicer
associated with the transfer to such parties of such servicing functions, and
(b) will use its commercially reasonable efforts to ensure that no amounts from
any Reserve Account funded by a Seller Party will be paid to any Person other
than the Seller Party who initially deposited such amounts.
     6.21. Required Liquidity Maintenance.
          (a) From the date hereof until the fourth anniversary of the Closing
Date, Parent shall not, and shall not permit any of its direct or indirect
subsidiaries to (i) amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of the
Secured Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Secured Indebtedness if such amendment,
modification or change would shorten the final maturity or average life to
maturity of, or require any payment to be made earlier than the date originally
scheduled on, such Secured Indebtedness, would increase the interest rate
applicable to such Secured Indebtedness, or would otherwise be adverse to Buyer
in any respect; provided that, in the event of an “Event of Default” under the
Secured Indebtedness, the final maturity or average life to maturity may be
amended.
          (b) From the date hereof until the fourth anniversary of the Closing
Date, Parent shall not, and shall not permit any of its direct or indirect
subsidiaries to make any voluntary or optional payment, prepayment, redemption,
Refinancing, defeasance, sinking fund payment or other acquisition for value of
the Secured Indebtedness (including, without limitation, by way of depositing
money or securities with any agent or other Person before the date such Secured
Indebtedness matures for the purpose of paying any portion of such Secured
Indebtedness when due) (an “Optional Prepayment”), without obtaining the prior
written consent of Buyer, such consent not to be unreasonably withheld;
provided, however, that Parent and its direct or indirect subsidiaries may, by a
single Optional Prepayment, indefeasibly pay in full all obligations under the
Secured Indebtedness without such consent of Buyer so long as, prior to making
any such Optional Prepayment, Parent shall have established to the reasonable
satisfaction of Buyer that, after giving effect to such Optional Prepayment, no
breach of, or noncompliance with, the provisions of Section 6.21(d) will or
would reasonably be expected to occur; provided, further, that Parent and its
direct or indirect subsidiaries may Refinance the Secured Indebtedness solely
with Permitted Refinancing Indebtedness without the consent of Buyer so long as,
prior to the consummation of such Refinancing, Parent shall have established to
the reasonable satisfaction of Buyer that, after giving effect to such
Refinancing, no breach of,

- 44 -



--------------------------------------------------------------------------------



 



or noncompliance with, the provisions of Section 6.21(d) will or would
reasonably be expect to occur. Buyer shall have no obligation to provide its
consent; provided that Buyer will provide its consent if Parent demonstrates to
the reasonable satisfaction of Buyer that, at the time an Optional Prepayment is
proposed, and after giving effect thereto on a pro forma basis, the aggregate
amount of Parent’s unrestricted Cash and unrestricted Cash Equivalents (which
aggregate amount is net of float from banks for uncleared funds) is, and based
upon the most recent financial forecasts of Parent for the twelve months
following such payment, will continue to be more than the Minimum Liquidity
Amount. This Section 6.21(b) shall terminate from and after the date Parent
consummates the disposition of its loan origination platform for reasonably
equivalent value to a third party buyer pursuant to which the third party buyer
either assumes all of the operational liabilities related to such platform
(including, without limitation, proportionate lease and employee obligations) or
Parent and its direct and indirect subsidiaries is otherwise irrevocably
released from such liabilities.
          (c) Notwithstanding the foregoing, on or prior to the Closing Date,
OFLLC shall be permitted to make an Optional Prepayment (i) with respect to the
2007 Loan Agreement, in the amount of no more than $15,000,000 and (ii) with
respect to the Loan Agreement, no more than an amount of costs and fees (to the
extent provided for in the Loan Agreement or the 2007 Loan Agreement), interest
and principal outstanding under the Loan Agreement, such that Parent and its
direct and indirect subsidiaries shall have Cash and Cash Equivalents of at
least $12,500,000 after giving effect to the payments contemplated by clauses
(i) and (ii) of this Section 6.21(c); provided, however, that the total payments
under this Section 6.21(c) shall not be less than $25,000,000.
          (d) From the date hereof until the fourth anniversary of the Closing
Date, Parent shall not permit the aggregate amount of unrestricted Cash and
unrestricted Cash Equivalents (which aggregate amount is net of float from banks
for uncleared funds) to be less than the Minimum Liquidity Amount at any time.
On or prior to the fifth Business Day of each calendar month, Parent shall
deliver to Buyer a certificate duly executed by a senior officer of Parent
certifying that Parent has complied in all respects with the provisions of this
Section 6.21(d) as of the last day of the prior calendar month. At any time that
Parent is in violation of this covenant, Parent shall not, and shall not permit
any of its direct or indirect subsidiaries to make any Optional Prepayment.
          (e) From the date hereof until the fourth anniversary of the Closing
Date, as soon as available, and in any event within thirty (30) days after the
end of each calendar quarter ending after the Closing Date, Parent shall provide
to Buyer the unaudited consolidated balance sheet of Parent as at the end of
such calendar quarter.
          (f) Each of the parties hereto hereby agrees that irreparable damage
would occur in the event that any of the provisions in this Section 6.21 were
not performed by Parent and its direct and indirect subsidiaries in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that Buyer shall be entitled (to the extent not prohibited by applicable Law) to
an injunction or injunctions to prevent breaches of this Section 6.21 and to
enforce specifically the terms and provisions of this Section 6.21 without bond
or other security being required and without the necessity of proving the
inadequacy of money damages, this being in addition to any other remedy to which
they are entitled at law or in equity.

- 45 -



--------------------------------------------------------------------------------



 



     6.22. Access to Fort Worth Real Property. From and after the Closing, upon
reasonable prior written notice by a Seller Party to Buyer, Buyer shall grant to
representatives of such Seller Party reasonable access during normal business
hours to the Fort Worth Real Property solely for the purpose of permitting such
representatives to remove and retrieve therefrom any Excluded Assets then
located on or in the Fort Worth Real Property and, in connection therewith, to
utilize necessary related services, including, the telephone, fax machines,
internet access and moving equipment; provided that (a) Buyer shall have the
right to designate one or more of its representatives to supervise and accompany
any such representative of such Seller Party at any and all times during which
any such access is so granted by Buyer, (b) no representative of such Seller
Party shall remove any objects, assets or property from the Fort Worth Real
Property without first establishing to the reasonable satisfaction of Buyer that
such objects, assets or property constitute Excluded Assets, and (c) Buyer shall
not be obligated hereby or otherwise to grant any such access or to permit any
such removal of any objects, assets or property or utilization of services, and
Buyer shall have the right to deny such access, removal or utilization, if Buyer
determines in good faith that such access, removal or utilization would
unreasonably interfere with Buyer’s business activities at the Fort Worth Real
Property or cause Buyer to incur any unreasonable expense.
ARTICLE VII.
CONDITIONS TO OBLIGATIONS OF BUYER
     7.1. Conditions. The obligation of Buyer to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by Buyer in its sole discretion:
          (a) Representations and Warranties. The representations and warranties
of the Seller Parties contained in Section 4.1(b), Section 4.1(d),
Section 4.1(g), Section 4.1(p), Section 4.1(q) and Section 4.1(s) shall be true
and correct in all respect, and all other representations and warranties of the
Seller Parties contained in this Agreement shall be true and correct in all
material respect, on and as of the Closing Date, as though such representations
and warranties were made on and as of such date, except to the extent that any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct as of such
date.
          (b) Covenants. The covenants set forth in Section 6.1(b)(ii) shall
have been complied with and performed by each Seller Party in all respects, and
all other covenants contained in this Agreement to be complied with and
performed by the Seller Parties on or prior to the Closing Date shall have been
complied with or performed in all material respects.
          (c) No Injunction. There shall not be in effect any Order issued by
any Governmental Authority restraining or enjoining the carrying out of this
Agreement or the consummation of the transactions contemplated by this
Agreement.
          (d) Certain Deliveries. Buyer shall have received the items described
in Section 9.2 as provided therein.

- 46 -



--------------------------------------------------------------------------------



 



          (e) Rating Agency Affirmation Letters. Buyer, Sellers and the
applicable Trustee shall have received from the related Rating Agencies, as to
each Securitization Series and Countryplace Series, originals or photocopies of
the related Rating Agency Affirmation Letters.
          (f) Closing Data Files. The Seller Parties shall have delivered to
Buyer the Closing Data Files for each Series.
          (g) Required Consents. All third-party consents and approvals not
otherwise specified in this Section 7.1 or in Section 8.1 hereof, but required
to be obtained by any Seller Party in connection with or for the consummation of
the transactions contemplated by this Agreement, including, without limitation,
any such consents and approvals required by Law or by any Governmental Authority
and the consent of the landlord under the Fort Worth Lease to the initial
execution and delivery of the Temporary Use and Occupancy Agreements and the
assignment of the Assigned Leases as contemplated by this Agreement (all such
consents and approvals, collectively, the “Required Consents”), shall in each
case have been obtained.
          (h) Stockholder Approval. The Stockholder Approval shall have been
obtained.
          (i) Financial Advisor Opinion. The written opinion described
Section 4.1(p) shall have not been amended, modified, supplemented, withdrawn,
rescinded or qualified in any respect, and such opinion shall be in full force
and effect.
          (j) Material Adverse Effect. During the period from the date hereof to
the Closing Date, there shall not have been a Material Adverse Effect.
          (k) Assigned Leases. Each Assigned Lease shall be in full force and
effect and no breach shall have occurred and be continuing thereunder.
          (l) No Liens. There shall not exist any Lien on or relating to any of
the Conveyed Property and no Conveyed Property shall be subject to any Lien
other than restrictions expressly imposed under the Servicing Agreements and the
Assigned Leases (as applicable).
ARTICLE VIII.
CONDITIONS TO OBLIGATIONS OF SELLER PARTIES
     8.1. Conditions. The obligation of the Seller Parties to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by Parent in its sole discretion:
          (a) Representations and Warranties. The representations and warranties
of Buyer contained in Section 5.1(b) shall be true and correct in all respect,
and all other representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respect, on and as of the
Closing Date, as though such representations and warranties were made on and as
of such date, except to the extent that any such representation or warranty

- 47 -



--------------------------------------------------------------------------------



 



is made as of a specified date, in which case such representation or warranty
shall have been true and correct as of such date.
          (b) Covenants. All the covenants contained in this Agreement to be
complied with and performed by Buyer on or prior to the Closing Date shall have
been complied with or performed in all material respects.
          (c) No Injunction. There shall not be in effect any Order issued by
any Governmental Authority restraining or enjoining the carrying out of this
Agreement or the consummation of the transactions contemplated by this
Agreement.
          (d) Certain Deliveries. Parent shall have received the items described
in Section 9.3 as provided therein.
          (e) Rating Agency Affirmation Letters. Buyer, Sellers and the Trustee
shall have received from the related Rating Agencies, as to each Series,
originals or photocopies of the related Rating Agency Affirmation Letters.
          (f) Stockholder Approval. The Stockholder Approval shall have been
obtained.
ARTICLE IX.
CLOSING
     9.1. Time and Place. Unless this Agreement shall have been terminated
pursuant to Article XI hereof, the closing (the “Closing”) of the transactions
contemplated herein shall take place at 10:00 a.m., local time, on the first day
of the calendar month following the date on which the conditions set forth in
Article VII hereof and Article VIII hereof shall have been satisfied or waived
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions) shall
have occurred (provided that, in the event that such first day is not a Business
Day, then the Closing shall take place at 10:00 a.m., local time, on the first
Business Day following such first day), or at such other time and/or on such
other date as to which Parent and Buyer may mutually agree (the date of the
Closing, the “Closing Date”). The Closing shall be deemed effective as of
12:01 a.m. (New York time) on the Closing Date. The Closing shall take place at
the offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New
York 10019 or at such other place as to which Parent and Buyer may mutually
agree.
     9.2. Deliveries by Seller Parties. At the Closing, the Seller Parties shall
deliver, or cause to be delivered, the following:
          (a) to Buyer and the Trustee, the Bill of Sale, in each case duly
executed by Sellers (as applicable) and each other party thereto (other than any
Buyer Party);
          (b) to Buyer and the Trustee, the Appointment and Assumption Agreement
with respect to the Servicing Agreement of each Series, in each case duly
executed by Sellers (as applicable) and each other party thereto (other than any
Buyer Party);

- 48 -



--------------------------------------------------------------------------------



 



          (c) to Buyer, the Powers of Attorney with respect to the Servicing
Agreement of each Series, in each case duly executed by Sellers (as applicable);
          (d) to Buyer, the Assignment of Leases, duly executed by OFLLC and all
lease files relating thereto, including, without limitation, the keys for the
Fort Worth Facility, the combination of any safes located at the Fort Worth
Facility and the access codes for any electronic security system located at the
Fort Worth Facility;
          (e) to Buyer, UCC-1 Financing Statements naming each Seller (as
applicable) as seller and Buyer or its Affiliate(s) as purchaser of the Conveyed
Property governed by Article 9 of the UCC in form sufficient for filing in the
State of Delaware;
          (f) to Buyer, copies of updated Schedules pursuant to Section 6.1(f);
          (g) to Buyer and the Trustee, an Effective Notice for each Appointment
and Assumption Agreement identifying the Closing Date as the Effective Date, in
each case duly executed by Sellers (as applicable) and each other party thereto
(other than any Buyer Party);
          (h) to Buyer, a certificate, duly executed by an officer of Parent,
certifying as to the satisfaction of the conditions set forth in Section 7.1(a),
Section 7.1(b), Section 7.1(i), Section 7.1(j) and Section 7.1(l);
          (i) to Buyer, a written estoppel certificate, in form and substance
reasonably acceptable to Buyer and otherwise in accordance with the terms set
forth in the Fort Worth Lease, duly executed by the landlord under the Fort
Worth Lease and dated not more than five days prior to the Closing Date;
          (j) to Buyer, a written estoppel certificate, in form and substance
reasonably acceptable to Buyer, duly executed by the sublessee under the Fort
Worth Sublease and dated not more than five days prior to the Closing Date;
          (k) to Buyer, the Transitional Services Agreement, duly executed by
the Seller Parties;
          (l) to Buyer, legal opinions of counsel to the Seller Parties,
substantially in the forms attached hereto as Exhibits H-1, H-2 and H-3;
          (m) to Buyer, evidence reasonably satisfactory to Buyer that all Liens
on or relating to any item of Conveyed Property, or to which any item of
Conveyed Property is subject, as set forth on Schedule 4.1(t) hereto, have been
released and discharged in all respects;
          (n) to Buyer, a written subordination non-disturbance and attornment
agreement, in form and substance reasonably acceptable to Buyer and otherwise in
accordance with the terms of the Fort Worth Lease, duly executed by the landlord
under the Fort Worth Lease;
          (o) to Buyer, a payoff letter, in form and substance reasonably
acceptable to Buyer, with respect to the indefeasible payment in full of all
outstanding indebtedness and other

- 49 -



--------------------------------------------------------------------------------



 



obligations under that certain Amended and Restated Senior Loan Agreement, dated
as of April 8, 2008 (as the same may be amended, modified or supplemented
hereafter), between the OFLLC, as borrower, and the William M. Davidson Trust
u/a/d December 13, 2004, as lender, duly executed by such lender;
          (p) to Buyer, the Whole Loan Servicing Agreement, duly executed by
OFLLC;
          (q) to Buyer, each Mortgage Selling and Servicing Contract with
respect to the Third Party Accounts currently serviced by Fannie Mae Approved
Seller/Servicer Number 24250-0016, Fannie Mae Approved Seller/Servicer Number
24250-0008 and Fannie Mae Approved Seller/Servicer Number 25936-0005, in each
case duly executed by Fannie Mae; and
          (r) to Buyer, evidence reasonably satisfactory to Buyer that, after
giving effect to the Closing and the payment of all amounts paid, payable, to be
paid or permitted to be paid pursuant to Section 6.21(c), Parent and its direct
and indirect subsidiaries will have Cash and Cash Equivalents of at least
$12,500,000.
     9.3. Deliveries by Buyer. At the Closing, Buyer shall deliver, or cause to
be delivered, to Parent the following:
          (a) the Bill of Sale, duly executed by the applicable Buyer Parties;
          (b) the Appointment and Assumption Agreement with respect to the
Servicing Agreement of each Series, in each case duly executed by the applicable
Buyer Parties;
          (c) the Assignment of Leases, duly executed by Buyer;
          (d) a certificate, duly executed by an officer of Buyer, certifying as
to the satisfaction of the conditions set forth in Section 8.1(a) and
Section 8.1(b);
          (e) the Transitional Services Agreement, duly executed by the
applicable Buyer Parties; and
          (f) the Whole Loan Servicing Agreement, duly executed by the
applicable Buyer Parties.
ARTICLE X.
INDEMNIFICATION
     10.1. Survival. All representations and warranties set forth in Article IV
hereof and Article V hereof and all agreements, obligations and covenants of the
parties hereto contained in this Agreement that are by their terms to be
performed at or prior to the Closing shall survive the Closing until 18 months
following the Closing Date; provided, however, that (a) the representations and
warranties set forth in Section 4.1(p), Section 4.1(q) and Section 4.1(r) hereof
shall survive the Closing until the third anniversary of the Closing Date,
(b) the representations and warranties set forth in Section 4.1(o) and
Section 4.1(s) shall survive until the expiration of all applicable statute of
limitations periods, and (c) the representations and warranties set forth in
Section 4.1(a), Section 4.1(b), Section 4.1(e) and Section 4.1(g), Section

- 50 -



--------------------------------------------------------------------------------



 



5.1(a), Section 5.1(b) and Section 5.1(e) hereof shall survive the Closing
indefinitely. The agreements, obligations and covenants of the parties hereto
that are not to be performed at or prior to the Closing shall survive the
Closing indefinitely.
     10.2. Indemnification.
          (a) Indemnification by Seller Parties.
                    (i) From and after the Closing, subject to the limitations
set forth in this Article X, each Seller Party shall, to the extent not
prohibited by applicable Law, jointly and severally reimburse, indemnify, defend
and hold harmless each of Buyer, its Affiliates and each of their respective
permitted successors and assigns, stockholders, members, partners, officers,
directors, employees, agents and representatives and, solely with respect to any
Losses related to any breach of or noncompliance with the provisions of
Section 6.17(b), the Trustee of any related Series (collectively, the “Buyer
Indemnitees”), against and in respect of any claim, damage, loss, liability,
assessment, cost, disbursement, settlement, judgment, award, suit, demands,
payment, fine, penalty or expense (including reasonable legal fees and expenses)
of any kind or nature whatsoever (collectively, excluding consequential or
incidental damages, “Losses”) that a Buyer Indemnitee may incur or suffer
resulting or arising from, related to or incurred or suffered in connection
with: (A) any breach of any representation or warranty of any Seller Party set
forth in Article IV hereof (in each case disregarding all qualifications and
exceptions relating to materiality, Material Adverse Effect or words of similar
import) or in any Closing Document to which any Seller Party or any of its
respective Affiliates is or will be a party; (B) the nonperformance,
noncompliance or breach by any Seller Party or any of its respective Affiliates
of any agreement, obligation or covenant to be performed by any Seller Party or
any of its respective Affiliates under this Agreement or any Closing Document to
which any Seller Party or any of its respective Affiliates is or will be a
party; (C) any Action disclosed on Schedule 4.1(d) hereto; (D) any Seller’s
activities as Servicing Party under the Servicing Agreements before the Closing;
or (E) any failure of any Seller Party or any of its Affiliates to assume, pay,
perform and discharge any Excluded Liability.
                    (ii) The parties hereto agree that no indemnification of a
Buyer Indemnitee will be required under Section 10.2(a)(i)(A) hereof until the
aggregate amount of all Losses suffered and incurred by all Buyer Indemnitees
which are subject to indemnification by Seller Parties pursuant to
Section 10.2(a)(i)(A) hereof exceeds $250,000, in which event Seller Parties
shall be required to pay the entire amount of such Losses; provided that to the
extent such Losses relate to breaches of representations and warranties set
forth in Section 4.1(a), Section 4.1(b), Section 4.1(e) or Section 4.1(g), this
Section 10.2(a)(ii) shall not apply. Sellers’ aggregate obligation for all
matters to be indemnified under Section 10.2(a)(i)(A) hereof shall not exceed an
aggregate amount equal to 50% of the Purchase Price (the “Cap”); provided that
if such Losses relate to breaches of representations and warranties set forth in
Section 4.1(a), Section 4.1(b), Section 4.1(d), Section 4.1(e) or
Section 4.1(g), the Cap shall not apply.
          (b) Indemnification by Buyer.
                    (i) From and after the Closing, subject to the limitations
set forth in this Article X, Buyer shall, to the extent not prohibited by
applicable Law, reimburse, indemnify,

- 51 -



--------------------------------------------------------------------------------



 



defend and hold harmless each Seller Party, its Affiliates and its and their
stockholders, members, officers, directors, employees, agents and
representatives (collectively, the “Seller Indemnitees”) against and in respect
of any Losses that a Seller Indemnitee may incur or suffer resulting or arising
from, related to or incurred or suffered in connection with: (A) any breach of
any representation or warranty of Buyer set forth in Article V hereof (in each
case disregarding all qualifications and exceptions relating to materiality,
Material Adverse Effect or words of similar import) or in any Closing Document
to which Buyer or any of its Affiliates is or will be a party, (B) the
nonperformance, noncompliance or breach by Buyer or any of its Affiliates of any
agreement, obligation or covenant to be performed by Buyer or any of its
Affiliates under this Agreement or any Closing Document to which Buyer or any of
its Affiliates is or will be a party, (C) Buyer’s activities as Servicing Party
under the Servicing Agreements from and after the Closing or the actions of any
Buyer Party with respect to the Conveyed Property, or (D) any failure of Buyer
to assume, pay, perform and discharge any Assumed Liabilities.
                    (ii) The parties hereto agree that no indemnification of a
Seller Indemnitee will be required under Section 10.2(b)(i)(A) hereof until the
aggregate amount of all Losses suffered and incurred by all Seller Indemnitees
which are subject to indemnification by Buyer pursuant to Section 10.2(b)(i)(A)
hereof exceeds $250,000, in which event Buyer shall be required to pay the
entire amount of such Losses; provided that to the extent such Losses relate to
breaches of representations and warranties set forth in Section 5.1(a), Section
5.1(b) and Section 5.1(e), this Section 10.2(b)(ii) shall not apply. Buyer’s
aggregate obligation for all matters to be indemnified under
Section 10.2(b)(i)(A) hereof shall not exceed an aggregate amount equal to the
amount of the Cap; provided that if such Losses relate to breaches of
representations and warranties set forth in Section 5.1(a), Section 5.1(b) or
Section 5.1(e), the Cap shall not apply.
          (c) Other Limitations on Indemnification. With respect to claims for
indemnification under Section 10.2(a) hereof or Section 10.2(b) hereof, the
following additional limitations shall apply:
                    (i) Insurance and Other Third Party Recoveries. Any
identifiable Losses payable by any Seller Party or Buyer (as applicable, the
“Indemnitor”) shall be reduced by the amount of any insurance proceeds received
by the Person seeking indemnity (the “Indemnitee”) against such Losses and by
the amount of any other indemnity, contribution or other similar payments
actually recovered by the Indemnitee from an unrelated Person with respect to
such Losses, net of costs of such recovery, and the Indemnitee shall submit a
claim and administratively pursue such claim in a commercially reasonable manner
under all appropriate insurance policies; provided, however, the Indemnitee
shall not be required to pursue such amounts as a precondition to the
Indemnitor’s obligation to pay a claim as required by this Article X or
otherwise and the Indemnitor shall not be entitled to delay any payment for the
purpose of awaiting receipt of insurance proceeds or other credits or amounts.
                    (ii) Retroactive Adjustments. If the amount of any
limitation pursuant to this Section 10.2(c) is determined after payment by an
Indemnitor, then the respective Indemnitee shall repay to such Indemnitor,
promptly after such determination, any amount that such Indemnitor would not
have had to pay pursuant to this Section 10.2(c) had such determination been
made before the payment.

- 52 -



--------------------------------------------------------------------------------



 



                    (iii) Other Limitations. The parties hereto shall each take,
and shall cause to be taken by their respective Affiliates, all commercially
reasonable steps to mitigate any Loss upon and after becoming aware of any event
that could reasonably be expected to give rise to a claim for indemnification
under Section 10.2(a) or Section 10.2(b) hereof, respectively, in respect of
such Loss.
          (d) Notice and Defense of Claims.
                    (i) If an Indemnitee receives notice or otherwise obtains
knowledge of any matter with respect to which an Indemnitor may become obligated
to hold harmless or indemnify such Indemnitee under this Section 10.2, then such
Indemnitee shall promptly deliver to such Indemnitor a written notice describing
in reasonable detail the basis for indemnification and the amount to be
indemnified, provided, however, that failure to promptly deliver such notice
shall not affect the indemnification obligation except to the extent the
Indemnitor is prejudiced or injured thereby, but in any event, the Indemnitee
shall deliver such notice prior to the last day of the survival period for a
representation, warranty, covenant or agreement that is the subject of that
claim or such claim shall be forever barred. If claims for breaches of
representations, warranties, covenants and agreements are timely asserted prior
to the end of such survival period, then the applicable representation,
warranty, covenant or agreement with respect to which such claim is based shall
survive solely for the purposes of such claim after such survival period until
the final resolution of such claim. If such matter involves a third party, the
Indemnitor shall have the right, at its option, to assume the defense of such
matter at its own expense and with its own counsel. If the Indemnitor elects to
and does assume the defense of such matter, (a) the Indemnitor shall not be
required to indemnify the Indemnitee against any attorneys’ fees or other
expenses incurred on behalf of the Indemnitee in connection with such matter
following the Indemnitor’s election to assume the defense of such matter,
(b) the Indemnitee shall cooperate in a commercially reasonable manner as
reasonably requested by the Indemnitor in the defense or settlement of such
matter, (c) the Indemnitor shall keep the Indemnitee reasonably informed of
developments and events relating to such matter and (d) the Indemnitee and its
counsel shall be afforded the opportunity to participate in, but not control,
the defense of such claim. So long as the Indemnitor is in good faith defending
the Indemnitee in such matter, the Indemnitee shall not settle or compromise
such matter. In the event that the Indemnitor fails to defend the Indemnitee
with respect to such matter, or notify the Indemnitee that it is undertaking
such defense, within 30 days after receiving such written notice, the Indemnitee
shall have the right (but not the obligation) to defend itself, or to enter into
any commercially reasonable settlement of such matter (but such settlement shall
be made only with the prior written consent of the Indemnitor (which consent
shall not be unreasonably withheld except in any instance in which such
settlement requires the Indemnitor to admit any breach of Law, involves an
injunction or future activity of the Indemnitor or requires the Indemnitor to
pay any money damages).
                    (ii) Notwithstanding the foregoing provisions of this
Section 10.2, if the Indemnitor notifies the Indemnitee in writing that it
disputes any portion or all of its liability hereunder to the Indemnitee with
respect to a third party claim promptly upon receipt of knowledge of such
dispute (including in such notice reasonable detail for the basis of such
dispute) (any such dispute between the Indemnitor and the Indemnitee, a
“Dispute”), whether or not it has elected to defend such claim, if such Dispute
is resolved in favor of the Indemnitor, the

- 53 -



--------------------------------------------------------------------------------



 



Indemnitor will not be required to bear the costs and expenses of defense of the
Indemnitee in connection with such third party claim incurred after the required
notice of the Dispute is received by the Indemnitee.
          (e) Access to Books and Records. In the event of any claim for
indemnity under this Section 10.2, each party hereto agrees to give each other
party hereto and its representatives reasonable access to the books and records
and similar materials and its employees relating to the Conveyed Property, the
Securitization Program, the Countryside Series, the Third Party Servicing
Agreements and the Facility Documents, in connection with the matters for which
indemnification is sought to the extent the requesting party reasonably deems
such access necessary in connection with its rights and obligations under this
Section 10.2 and at the requesting party’s sole cost.
     10.3. Exclusive Remedy. Except with respect to claims (a) for fraud,
(b) seeking equitable relief under Sections 2.1. Section 6.10 or Section 6.21 or
(c) under Section 6.7 or Section 13.2, each Seller Party, on the one hand, and
Buyer, on the other hand, hereby acknowledges and agrees, on behalf of itself
and the other Seller Indemnitees and Buyer Indemnitees, as the case may be, that
its sole and exclusive remedy with respect to any and all claims relating to the
subject matter of this Agreement shall be pursuant to the indemnification
provisions set forth in this Article X. In furtherance of the foregoing, each
Seller Party, on the one hand, and Buyer, on the other hand, on behalf of itself
and the other Seller Indemnitees or Buyer Indemnitees, as the case may be, to
the fullest extent permitted under applicable Law, hereby waives any and all
rights, claims, remedies and causes of action it may have against Buyer (in the
case of any Seller Party and the other Seller Indemnitees) and/or any Seller
Party (in the case of Buyer and the other Buyer Indemnitees) arising under or
based upon any Law (including, without limitation, any such rights, claims,
remedies or causes of action arising under or based upon common law or
otherwise) or in equity relating to the subject matter of this Agreement, other
than (i) in the case of fraud or (ii) such rights, claims, remedies or causes of
action expressly provided for or expressly permitted under Section 2.1,
Section 6.7, Section 6.10, Section 6.21, this Article X or Section 13.2.
ARTICLE XI.
TERMINATION
     11.1. Termination. This Agreement may be terminated at any time before the
Closing as follows and in no other manner:
          (a) by mutual written agreement of Parent and Buyer;
          (b) by Parent or Buyer at any time after one or more Required Consents
cannot be obtained, provided that the terminating party provides the other
45 days advance written notice including reasonable evidence that the Required
Consents cannot be obtained;
          (c) by Parent or Buyer upon written notice to the other at any time
after September 1, 2008 (the “Termination Date”), if the Closing shall have not
occurred on or before such date;

- 54 -



--------------------------------------------------------------------------------



 



          (d) by Parent or Buyer if any Governmental Authority shall have issued
an Order, decree or ruling or taken any other action permanently restraining,
enjoining or otherwise prohibiting or making illegal the transactions
contemplated by this Agreement, and such Order, decree, ruling or other action
shall have become final and nonappealable;
          (e) by Parent or Buyer, if no Recommendation Change shall have
occurred at or prior to the Stockholders Meeting (including any adjournments or
postponements thereof), the Stockholders Meeting (including any adjournments or
postponements thereof) shall have been convened, a vote to approve this
Agreement and the transactions contemplated hereby shall have been taken thereat
and the Stockholder Approval shall have not been obtained;
          (f) by Buyer, if there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of any Seller Party which breach, either individually
or in the aggregate, would reasonably be expected to result in the failure of
the conditions set forth in Section 7.1 to be satisfied and which is not cured
within the earlier of (i) the Termination Date and (ii) 30 days following
written notice to Parent from Buyer, or which by its nature or timing cannot be
cured within such time period; provided that Buyer shall not have the right to
terminate this Agreement pursuant to this Section 11.1(f) if it is then in
material breach of any of its covenants or agreements or representations and
warranties contained in this Agreement;
          (g) by Parent, if there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of Buyer which breach, either individually or in the
aggregate, would reasonably be expected to result in the failure of the
conditions set forth in Section 8.1 to be satisfied and which is not cured
within the earlier of (i) the Termination Date and (ii) 30 days following
written notice to Buyer from Parent, or which by its nature or timing cannot be
cured within such time period; provided that Parent shall not have the right to
terminate this Agreement pursuant to this Section 11.1(g) if any Seller Party is
then in material breach of any of its covenants or agreements or representations
and warranties contained in this Agreement;
          (h) by Buyer, if a Recommendation Change shall have occurred at or
prior to the Stockholders Meeting (including any adjournments or postponements
thereof); or
          (i) by Buyer, if a Recommendation Change shall have occurred at or
prior to the Stockholders Meeting (including any adjournments or postponements
thereof), the Stockholders Meeting (including any adjournments or postponements
thereof) shall have been convened, a vote to approve this Agreement and the
transactions contemplated hereby shall have been taken thereat and the
Stockholder Approval shall have not been obtained.
     11.2. Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, this Agreement shall, to the fullest extent permitted by
applicable Law, become void and of no force or effect without liability of any
party (or any stockholder, director, officer, employee, agent, consultant or
representative of such party) to any other party hereto; provided, however, that
if such termination shall result from (a) the willful failure of any party
hereto to fulfill a condition to the performance of the material obligations of
the other parties hereto, (b) the willful failure of any party hereto to perform
a material covenant applicable to it or (c) the failure by a

- 55 -



--------------------------------------------------------------------------------



 



party to close after all conditions to Closing for its benefit have been
satisfied or waived, such party shall be fully liable for any and all
liabilities and damages incurred or suffered by any other party hereto as a
result of any such failure; provided, further, that, to the extent not
prohibited by applicable Law, if (i) either Parent or Buyer terminates this
Agreement pursuant to Section 11.1(c), Section 11.1(e) or Section 11.1(f) and
(ii) within 12 months after the date of such termination, any Seller Party or
any of its respective Affiliates enters into or consummates a definitive
agreement with any third party with respect to a sale, transfer or conveyance of
all or a substantial portion of the Conveyed Property, within one Business Day
after the date on which such definitive agreement shall have been entered into
or consummated (whichever shall have occurred first), the Seller Parties shall
jointly and severally pay $1,250,000 (the “Termination Fee”) to, or as directed
by, Buyer; provided, further, however, that, to the extent not prohibited by
applicable Law, if Buyer terminates this Agreement pursuant to Section 11.1(h)
or Section 11.1(i), within three Business Days after the date of such
termination, the Seller Parties shall jointly and severally pay the Termination
Fee to, or as directed by, Buyer. The Seller Parties shall pay the Termination
Fee by wire transfer of immediately available funds to one or more account(s)
specified by Buyer in writing. Notwithstanding the foregoing, Article I,
Section 6.7, this Article XI, Article XII and Article XIII (other than
Section 13.2) shall survive any termination of this Agreement.
ARTICLE XII.
NOTICES
     12.1. Notices. Any notice, demand or communication given or made pursuant
hereto must be in writing and must be served personally or sent by fax,
overnight courier or registered or certified mail (postage prepaid, return
receipt requested), addressed to parties, as follows:

     
If to Buyer:
  Green Tree Servicing LLC
 
  345 St. Peter Street
 
  1100 Landmark Towers
 
  St. Paul, Minnesota 55102-1639
 
  Attention: Chief Operating Officer
 
  Facsimile: (651) 293-5746
 
   
 
  with copies to:
 
   
 
  Green Tree Servicing LLC
 
  345 St. Peter Street
 
  1100 Landmark Towers
 
  St. Paul, Minnesota 55102-1639
 
  Attention: General Counsel
 
  Facsimile: (651) 293-5818
 
   
 
  and
 
   
 
  Willkie Farr & Gallagher LLP
 
  787 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Rosalind F. Kruse, Esq.
 
  Facsimile: (212) 728-8111
 
   

- 56 -



--------------------------------------------------------------------------------



 



     
If to any Seller Party:
  Origen Financial, Inc.
 
  27777 Franklin Road
 
  Suite 1700
 
  Southfield, MI 48034
 
  Attention: Ronald Klein
 
  Facsimile: (248) 644-5595
 
   
 
  with copies to:
 
   
 
  Jaffe Raitt Heuer & Weiss, P.C.
 
  Suite 2500
 
  27777 Franklin Road
 
  Southfield MI  48086-5034
 
  Attention: William E. Sider, Esq.
 
  Facsimile: (248) 351-3082

or to such other Persons or at such other addresses as shall be furnished by
like notice to the other parties hereto, and such notice or other communication
shall be deemed to have been given or made as of the date so delivered or
received.
ARTICLE XIII.
GENERAL
     13.1. Entire Agreement. This Agreement shall be binding on the parties
hereto only upon execution and delivery of this Agreement by all of the parties
hereto. This Agreement, together with the schedules and exhibits hereto (which
schedules and exhibits are deemed a part of this Agreement) and any further
agreements entered into by any Buyer Party and any Seller Party at the Closing,
(a) contain the entire agreement and understanding of the parties with respect
to the subject matter of this Agreement and (b) supersede all prior
negotiations, discussions, correspondence, communications, understandings,
drafts and agreements between the parties relating to the subject matter of this
Agreement (including the Offer Letter, which is hereby terminated by the parties
hereto and under and with respect to which no Person shall have any further
liability or obligation), all of which are merged into this Agreement. No prior
drafts of this Agreement and no words or phrases from any such prior drafts
shall be admissible into evidence in any action or proceeding involving this
Agreement.
     13.2. Publicity. Each party hereto agrees not to issue any press releases
or make any other public announcement through the Closing Date regarding the
transactions contemplated by this Agreement, except as otherwise required by
applicable Law or the rules of any applicable stock exchange or Governmental
Authority (but in such case only after giving each other party hereto a
reasonable opportunity to comment on any such release or announcement in
advance, consistent with such applicable requirements), and no such press
release or public announcement shall be made by any party hereto after the
Closing Date, except with the prior written consent of the other party hereto;
provided that any Seller may notify any Governmental Authority that such

- 57 -



--------------------------------------------------------------------------------



 



Seller has resigned as, and Buyer has succeeded as, Servicing Party under the
Servicing Agreements in order to permit such Governmental Authority to reflect
in any applicable records or filings that such resignation and succession has
taken place. Any party’s breach of the provisions set forth in this Section 13.2
shall afford the non-breaching party any rights and remedies provided by law or
in equity.
     13.3. Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process.
          (a) This Agreement shall be governed by and construed in accordance
with the Laws of the State of Delaware, without regard to principles of conflict
of laws. The parties hereto hereby declare that it is their intention that this
Agreement shall be regarded as made under the Laws of the State of Delaware and
that the Laws of said State shall be applied in interpreting its provisions in
all cases where legal interpretation shall be required. Each of the parties
hereto agrees (i) that this Agreement involves at least $100,000.00, and
(ii) that this Agreement has been entered into by the parties hereto in express
reliance upon 6 Del. C. § 2708. Each of the parties hereto hereby irrevocably
and unconditionally agrees (a) to be subject to the jurisdiction of the courts
of the State of Delaware and of the federal courts sitting in the State of
Delaware, and (A) (1) to the extent such party is not otherwise subject to
service of process in the State of Delaware, to appoint and maintain an agent in
the State of Delaware as such party’s agent for acceptance of legal process, and
(2) that, to the extent not prohibited by applicable Law, service of process may
also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by the United States Postal Service constituting evidence of
valid service, and that service made pursuant to clause (1) or (2) above shall,
to the extent not prohibited by applicable Law, have the same legal force and
effect as if served upon such party personally within the State of Delaware.
     13.4. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, ANY AND ALL RIGHTS IT MAY HAVE TO
DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO, THE CONSTITUTION OF THE
UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR
REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
     13.5. Amendment; Waiver; Consent.
          (a) This Agreement may be amended, modified, supplemented or restated
only by a written instrument executed by Parent and Buyer. The terms of this
Agreement may be waived only by a written instrument executed, with respect to
any waiver by any Seller Party, by Parent and, with respect to any waiver by
Buyer, by Buyer.

- 58 -



--------------------------------------------------------------------------------



 



          (b) The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
or other breach, whether or not similar, and no such waiver shall operate or be
construed as a continuing waiver unless so provided.
          (c) No delay on the part of any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, and no single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.
     13.6. Successors and Assigns; No Third-Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns; provided that, to the extent not prohibited
by applicable Law, no party shall assign or delegate any of the rights or
obligations under this Agreement (except, at any time after the Closing, by
operation of law in connection with a merger, a sale of substantially all the
assets, or a liquidation of Buyer or its Affiliates) without the prior written
consent of each other party hereto, and any such purported assignment or
delegation without such consent shall be void and of no effect; provided,
however, that Buyer may (in its sole discretion), without the consent of any
other party hereto, assign (in whole or in part and whether by merger, operation
of law or otherwise) (a) this Agreement and its rights hereunder to its lenders
and debt providers (or any administrative or collateral agent therefor) for
collateral security purposes, and (b) this Agreement and its rights and
obligations hereunder to one or more of its Affiliates; provided, further, that
Buyer shall remain fully liable for, and shall not be released from, any
Liabilities under this Agreement or any Closing Document as if Buyer was the
purchaser of the Conveyed Property; provided, further, however, that any Seller
Party may (in its sole discretion), without the consent of any other party
hereto, assign (in whole or in part and whether by merger, operation of law or
otherwise) it rights, but not any of its Liabilities, under Section 6.15.
Nothing in this Agreement, express or implied, shall confer upon any Person
other than a party to this Agreement or a party’s permitted successors and
assigns, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement except, with respect to Article X, to the extent that
certain third-parties are expressly covered as Buyer Indemnitees or Seller
Indemnitees.
     13.7. Severability. Any provision of this Agreement that is determined by a
court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction. To the fullest extent permitted by applicable Law, the
parties hereby waive any provision of Law that may render any provision of this
Agreement prohibited or unenforceable in any respect.
     13.8. Headings and Captions. The headings and captions in this Agreement
are for convenience of reference only and shall not define, limit or otherwise
affect in any way the scope or intent of the terms or provisions of this
Agreement.

- 59 -



--------------------------------------------------------------------------------



 



     13.9. Absence of Presumption. With regard to each and every term and
condition of this Agreement and the Closing Documents, the parties hereto
understand and agree that the same have been mutually negotiated, prepared and
drafted and, if at any time the parties hereto desire or are required to
interpret or construe any such term or condition or any agreement or instrument,
no consideration will be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement or any
Closing Document.
     13.10. Counterparts; Facsimile. This Agreement may be executed by the
parties in one or more counterparts or duplicate originals, each of which when
so executed and delivered shall be deemed an original, but all of which together
shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart. Any facsimile copies hereof or signature hereon shall,
for all purposes, be deemed originals.
[remainder of page intentionally left blank]

- 60 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.

            ORIGEN FINANCIAL, INC.
      By:   /s/ Ronald A. Klein         Name:   Ronal A. Klein        Title:  
CEO     

            ORIGEN SERVICING, INC.
      By:   /s/ Ronald A. Klein         Name:   Ronal A. Klein        Title:  
CEO     

            ORIGEN FINANCIAL, L.L.C.
      By:   /s/ Ronald A. Klein         Name:   Ronal A. Klein        Title:  
CEO     

            GREEN TREE SERVICING LLC
      By:   /s/ Keith A. Anderson         Name:   Keith A. Anderson       
Title:   President     

[Signature Page to Asset Purchase Agreement]

 